TABLE OF CONTENTS

Exhibit 10 (x)
 
REVOLVING CREDIT AGREEMENT
 
dated as of May 1, 2002
 
among
 
NDCHEALTH CORPORATION
as Borrower
 
THE LENDERS FROM TIME TO TIME PARTY HERETO
 
SUNTRUST BANK
as Administrative Agent
 
BANK OF AMERICA, N.A.
as Syndication Agent
 
WACHOVIA BANK, NATIONAL ASSOCIATION
as Co-Documentation Agent
 
and
 
U.S. BANK NATIONAL ASSOCIATION
as Co-Documentation Agent
 

--------------------------------------------------------------------------------

 
SUNTRUST ROBINSON HUMPHREY CAPITAL MARKETS,
a division of SunTrust Capital Markets, Inc.
as Lead Arranger



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS
 

    
Page

--------------------------------------------------------------------------------

ARTICLE I
    
DEFINITIONS; CONSTRUCTION
  
1
SECTION 1.1.  Definitions
  
1
SECTION 1.2.  Classifications of Loans and Borrowings
  
21
SECTION 1.3.  Accounting Terms and Determination
  
21
SECTION 1.4.  Terms Generally
  
21
ARTICLE II
    
AMOUNT AND TERMS OF THE COMMITMENTS
  
22
SECTION 2.1.  General Description of Facilities
  
22
SECTION 2.2.  Revolving Loans
  
22
SECTION 2.3.  Procedure for Revolving Borrowings
  
22
SECTION 2.4.  Swingline Commitment
  
23
SECTION 2.5.  [Reserved]
  
23
SECTION 2.6.  Procedure for Swingline Borrowing; Etc.
  
23
SECTION 2.7.  Funding of Borrowings
  
24
SECTION 2.8.  Interest Elections
  
25
SECTION 2.9.  Optional Reduction and Termination of Commitments
  
26
SECTION 2.10.  Repayment of Loans
  
27
SECTION 2.11.  Evidence of Indebtedness
  
27
SECTION 2.12.  Optional Prepayments
  
27
SECTION 2.13.  Mandatory Prepayments
  
28
SECTION 2.14.  Interest on Loans
  
29
SECTION 2.15.  Fees
  
30
SECTION 2.16.  Computation of Interest and Fees
  
30
SECTION 2.17.  Inability to Determine Interest Rates
  
31
SECTION 2.18.  Illegality
  
31
SECTION 2.19.  Increased Costs
  
32
SECTION 2.20.  Funding Indemnity
  
33
SECTION 2.21.  Taxes
  
33
SECTION 2.22.  Payments Generally; Pro Rata Treatment; Sharing of Set-offs
  
36
SECTION 2.23.  Mitigation of Obligations
  
37
SECTION 2.24.  Letters of Credit
  
38
ARTICLE III
    
CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
  
42
SECTION 3.1.  Conditions To Effectiveness
  
42
SECTION 3.2.  Each Credit Event
  
44
SECTION 3.3.  Delivery of Documents
  
44
ARTICLE IV
    
REPRESENTATIONS AND WARRANTIES
  
45



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 4.1.  Existence; Power
  
45
SECTION 4.2.  Organizational Power; Authorization
  
45
SECTION 4.3.  Governmental Approvals; No Conflicts
  
45
SECTION 4.4.  Financial Statements
  
45
SECTION 4.5.  Litigation and Environmental Matters
  
46
SECTION 4.6.  Compliance with Laws and Agreements
  
46
SECTION 4.7.  Investment Company Act, Etc.
  
46
SECTION 4.8.  Taxes
  
46
SECTION 4.9.  Margin Regulations
  
47
SECTION 4.10.  ERISA
  
47
SECTION 4.11.  Ownership of Property
  
47
SECTION 4.12.  Disclosure
  
48
SECTION 4.13.  Labor Relations
  
48
SECTION 4.14.  Subordination of Subordinated Debt
  
48
SECTION 4.15.  Subsidiaries
  
48
SECTION 4.16.  Insolvency
  
48
ARTICLE V
    
AFFIRMATIVE COVENANTS
  
49
SECTION 5.1.  Financial Statements and Other Information
  
49
SECTION 5.2.  Notices of Material Events
  
50
SECTION 5.3.  Existence; Conduct of Business
  
50
SECTION 5.4.  Compliance with Laws, Etc.
  
51
SECTION 5.5.  Payment of Obligations
  
51
SECTION 5.6.  Books and Records
  
51
SECTION 5.7.  Visitation, Inspection, Etc.
  
51
SECTION 5.8.  Maintenance of Properties; Insurance
  
51
SECTION 5.9.  Use of Proceeds and Letters of Credit
  
52
SECTION 5.10.  Additional Material Subsidiaries
  
52
ARTICLE VI
    
FINANCIAL COVENANTS
  
54
SECTION 6.1.  Leverage Ratio
  
54
SECTION 6.2.  Fixed Charge Coverage Ratio
  
55
SECTION 6.3.  Minimum Consolidated Net Worth
  
55
SECTION 6.4.  Capital Expenditures
  
55
ARTICLE VII
    
NEGATIVE COVENANTS
  
55
SECTION 7.1.  Indebtedness.
  
55
SECTION 7.2.  Negative Pledge
  
56
SECTION 7.3.  Fundamental Changes
  
58
SECTION 7.4.  Investments, Loans, Etc.
  
58
SECTION 7.5.  Restricted Payments
  
60
SECTION 7.6.  Sale of Assets
  
60
SECTION 7.7.  Transactions with Affiliates
  
60
SECTION 7.8.  Restrictive Agreements
  
60
SECTION 7.9.  Sale and Leaseback Transactions
  
61
SECTION 7.10.  Hedging Transactions.
  
61
SECTION 7.11.  Amendment to Material Documents
  
61



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
SECTION 7.12.  Subordinated Indebtedness
  
62
SECTION 7.13.  Accounting Changes
  
62
ARTICLE VIII
    
EVENTS OF DEFAULT
  
62
SECTION 8.1.  Events of Default
  
62
ARTICLE IX
    
THE ADMINISTRATIVE AGENT
  
65
SECTION 9.1.  Appointment of Administrative Agent
  
65
SECTION 9.2.  Nature of Duties of Administrative Agent
  
65
SECTION 9.3.  Lack of Reliance on the Administrative Agent
  
66
SECTION 9.4.  Certain Rights of the Administrative Agent
  
66
SECTION 9.5.  Reliance by Administrative Agent
  
67
SECTION 9.6.  The Administrative Agent in its Individual Capacity
  
67
SECTION 9.7.  Successor Administrative Agent
  
67
SECTION 9.8.  Authorization to Execute other Loan Documents.
  
68
ARTICLE X
    
MISCELLANEOUS
  
68
SECTION 10.1.  Notices
  
68
SECTION 10.2.  Waiver; Amendments
  
69
SECTION 10.3.  Expenses; Indemnification
  
70
SECTION 10.4.  Successors and Assigns
  
73
SECTION 10.5.  Governing Law; Jurisdiction; Consent to Service of Process
  
75
SECTION 10.6.  WAIVER OF JURY TRIAL
  
76
SECTION 10.7.  Right of Setoff
  
76
SECTION 10.8.  Counterparts; Integration
  
77
SECTION 10.9.  Survival
  
77
SECTION 10.10.  Severability
  
77
SECTION 10.11.  Confidentiality
  
77
SECTION 10.12.  Interest Rate Limitation
  
78
SECTION 10.13.  Waiver of Effect of Corporate Seal
  
78



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedules
       
Schedule I
 
—  
 
Applicable Margin and Applicable Percentage
Schedule 4.1
 
—  
 
Qualified Jurisdictions
Schedule 4.14
 
—  
 
Subsidiaries
Schedule 7.1
 
—  
 
Existing Indebtedness
Schedule 7.2
 
—  
 
Existing Liens
Schedule 7.4
 
—  
 
Existing Investments
Schedule 7.7
 
—  
 
Transactions with Affiliates
Exhibits
       
Exhibit A
 
—  
 
Revolving Credit Note
Exhibit B
 
—  
 
Swingline Note
Exhibit C
 
—  
 
Form of Assignment and Acceptance
Exhibit D
 
—  
 
Form of Subsidiary Guarantee Agreement
Exhibit E
 
—  
 
Form of Indemnity, Subrogation and Contribution Agreement
Exhibit 2.3
 
—  
 
Form of Notice of Revolving Borrowing
Exhibit 2.5
 
—  
 
Form of Notice of Swingline Borrowing
Exhibit 2.8
 
—  
 
Form of Continuation/Conversion
Exhibit 3.1(b)(iv)
 
—  
 
Form of Secretary’s Certificate
Exhibit 3.1(b)(vii)
 
—  
 
Form of Officer’s Certificate

 



iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
REVOLVING CREDIT AGREEMENT
 
THIS REVOLVING CREDIT AGREEMENT (this “Agreement”) is made and entered into as
of May 1, 2002, by and among NDCHEALTH CORPORATION, a Delaware corporation (the
“Borrower”), the several banks and other financial institutions from time to
time party hereto (the “Lenders”), SUNTRUST BANK, in its capacity as
Administrative Agent for the Lenders (the “Administrative Agent”), as Issuing
Bank (the “Issuing Bank”), and as Swingline Lender (the “Swingline Lender”),
BANK OF AMERICA, N.A., as Syndication Agent (the “Syndication Agent”), and
WACHOVIA BANK, NATIONAL ASSOCIATION and U.S. BANK NATIONAL ASSOCIATION as
Co-Documentation Agents (the “Co-Documentation Agents”).
 
W I T N E S S E T H:
 
WHEREAS, the Borrower has requested (a) that the Lenders establish a
$150,000,000 revolving credit facility, (b) that the Issuing Bank establish a
$10,000,000 letter of credit subcommitment, and (c) that the Swingline Lender
establish a $10,000,000 swingline subcommitment, all in favor of the Borrower;
 
WHEREAS, subject to the terms and conditions of this Agreement, the Lenders
severally, to the extent of their respective Commitments as defined herein, are
willing to severally establish the requested revolving credit facility, the
letter of credit subcommitment and the swingline subcommitment for the benefit
of the Borrower.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders and the Administrative Agent, the Issuing
Bank and the Swingline Lender agree as follows:
 
ARTICLE I
 
DEFINITIONS; CONSTRUCTION
 
SECTION 1.1.    Definitions.    In addition to the other terms defined herein,
the following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):
 
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation, partnership, limited liability company
or division thereof, whether through purchase of assets, merger or otherwise, or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the rate per annum obtained by dividing (i) LIBOR for such
Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar Reserve
Percentage.
 
“Administrative Agent” shall have the meaning assigned to such term in the
opening paragraph hereof.
 
“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.
 
“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person.
 
“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time. On the Closing
Date, the Aggregate Revolving Commitment Amount equals $150,000,000.
 
“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.
 
“Aggregate Subsidiary Threshold” means an amount equal to ninety percent (90%)
of the total consolidated revenue or assets of the Borrower and its Subsidiaries
for the most recent fiscal quarter as shown on the financial statements most
recently delivered or required to be delivered pursuant to Section 5.1(a) or
(b), as the case may be.
 
“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.
 
“Applicable Margin” shall mean, with respect to all Revolving Loans outstanding
on any date, a percentage per annum determined by reference to the applicable
Leverage Ratio in effect on such date as set forth on Schedule I attached
hereto; provided, that a change in the Applicable Margin resulting from a change
in the Leverage Ratio shall be effective on the second day after which the
Borrower is required to deliver the financial statements required by Section
5.1(a) or (b) and the compliance certificate required by Section 5.1 (c);
provided further, that if at any time the Borrower shall have failed to deliver
such financial statements and such certificate, the Applicable Margin shall be
at Level IV as set forth on Schedule I until such time as such financial
statements and certificate are delivered, at which time the Applicable Margin
shall be determined as provided above. Notwithstanding the foregoing, the
Applicable Margin from the Closing Date until the delivery to the Administrative
Agent of Borrower’s financial statements for the Fiscal Year ending May 31,
2002, pursuant to Section 5.1(a) hereof shall be at Level III as set forth on
Schedule I.



2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
“Applicable Percentage” shall mean, with respect to the commitment fee or the
letter of credit fee, as the case may be, as of any date, the percentage per
annum determined by reference to the applicable Leverage Ratio in effect on such
date as set forth on Schedule I attached hereto; provided, that a change in the
Applicable Percentage resulting from a change in the Leverage Ratio shall be
effective on the second day after which the Borrower is required to deliver the
financial statements required by Section 5.1(a) or (b) and the compliance
certificate required by Section 5.1 (c); provided, further, that if at any time
the Borrower shall have failed to deliver such financial statements and such
certificate, the Applicable Percentage shall be at Level IV as set forth on
Schedule I until such time as such financial statements and certificate are
delivered, at which time the Applicable Percentage shall be determined as
provided above. Notwithstanding the foregoing, the Applicable Percentage for
both the commitment fee and the letter of credit fee from the Closing Date until
the delivery to the Administrative Agent of Borrower’s financial statements for
the Fiscal Year ending May 31, 2002, pursuant to Section 5.1(a) hereof shall be
at Level III as set forth on Schedule I.
 
“Applicable Pledge Amount” shall mean, in respect of the amount of Capital Stock
of a First Tier Non-U.S. Operating Subsidiary to be pledged to the
Administrative Agent, for the ratable benefit of the Lenders, Swingline Lender,
Issuing Bank and Administrative Agent, pursuant to a Pledge Agreement, the
lesser of (i) 65% of all outstanding Capital Stock of such Subsidiary, and (ii)
the total amount of all outstanding capital Stock of such subsidiary owned by
the Borrower and its other Subsidiaries.
 
“Approved Fund” means any Person (other than a natural Person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.
 
“Asset Sale” shall mean the sale (including any transaction that has the
economic effect of a sale), transfer or other disposition (by way of merger or
otherwise, including sales in connection with a sale and leaseback transaction,
or as a result of any condemnation or casualty in respect of property) by the
Borrower or any Subsidiary to any Person other than the Borrower or any
Subsidiary Guarantor, of (i) any capital stock of any Subsidiary, or (ii) any
other assets of the Borrower or any Subsidiary (other than inventory, obsolete
or worn out assets, scrap, and Permitted Investments, in each case disposed of
in the ordinary course of business), except sales, transfers or other
dispositions of any assets in one transaction or a series of related
transactions having a value not in excess of $50,000.
 
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit C attached hereto or any other form approved by the
Administrative Agent.
 
“Availability Period” shall mean the period from the Closing Date to the
Revolving Commitment Termination Date.



3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
“Base Rate” shall mean the higher of (i) the per annum rate which the
Administrative Agent publicly announces from time to time to be its prime
lending rate, as in effect from time to time, and (ii) the Federal Funds Rate,
as in effect from time to time, plus one-half of one percent (0.50%). The
Administrative Agent’s prime lending rate is a reference rate and does not
necessarily represent the lowest or best rate charged to customers. The
Administrative Agent may make commercial loans or other loans at rates of
interest at, above or below the Administrative Agent’s prime lending rate. Each
change in the Administrative Agent’s prime lending rate shall be effective from
and including the date such change is publicly announced as being effective.
 
“Borrower” shall have the meaning assigned to such term in the introductory
paragraph hereof.
 
“Borrowing” shall mean a borrowing consisting of (i) Loans of the same Class and
Type, made, converted or continued on the same date and in case of Eurodollar
Loans, as to which a single Interest Period is in effect, or (ii) a Swingline
Loan.
 
“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia are authorized or required by law
to close and (ii) if such day relates to a Borrowing of, a payment or prepayment
of principal or interest on, a conversion of or into, or an Interest Period for,
a Eurodollar Loan or a notice with respect to any of the foregoing, any day on
which dealings in Dollars are carried on in the London interbank market.
 
“Capital Expenditures” shall mean for any period, without duplication, (a) the
additions to property, plant and equipment and other capital expenditures of the
Borrower and its Subsidiaries that are (or would be) set forth on a consolidated
statement of cash flows of the Borrower for such period prepared in accordance
with GAAP and (b) Capital Lease Obligations incurred by the Borrower and its
Subsidiaries during such period.
 
“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
 
“Capital Stock” shall mean any nonredeemable Capital Stock (or in the case of a
partnership or limited liability company, the partners’ or members’ equivalent
equity interest) of the Borrower or any of its Subsidiaries (to the extent
issued to a Person other than the Borrower), whether common or preferred.
 
“Carryover Amount” shall have the meaning set forth in Section 6.4.
 
“Cash Taxes” shall mean, for any period, Taxes relating to income paid by the
Consolidated Companies during such period.



4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
“Change in Control” shall mean the occurrence of one or more of the following
events: (a) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Borrower to any Person or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder in effect on the date hereof), (b) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or “group”
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof)
of 35% or more of the outstanding shares of the voting stock of the Borrower; or
(c) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated by the
current board of directors or (ii) appointed by directors so nominated.
 
“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(iii) compliance by any Lender (or its Applicable Lending Office) or the Issuing
Bank (or for purposes of Section 2.19(b), by such Lender’s or the Issuing Bank’s
holding company, if applicable) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans and when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Commitment, or a Swingline Commitment.
 
“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and Section 3.2 have been satisfied or waived in accordance with
Section 10.2.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.
 
“Commitment” shall mean a Revolving Commitment or a Swingline Commitment or any
combination thereof (as the context shall permit or require).
 
“Consolidated EBITDA” shall mean, for the Borrower and its Subsidiaries for any
period, an amount equal to the sum of (a) Consolidated Net Income for such
period plus (b) to the extent deducted in determining Consolidated Net Income
for such period, but without duplication, (i) Consolidated Interest Expense,
(ii) income tax expense, (iii) depreciation and amortization and (iv) all other
non-cash charges; provided, however, that such non-cash charges shall be limited
in amount to $10,000,000, determined on a consolidated basis in accordance with
GAAP in each case for such period.
 
“Consolidated EBITR” shall mean, for the Borrower and its Subsidiaries for any
period, an amount equal to the sum of (a) Consolidated Net Income for such
period plus (b) to the extent deducted in determining Consolidated Net Income
for such period, but without



5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

duplication, (i) Consolidated Interest Expense, (ii) income tax expense, and
(iii) Consolidated Lease Expense.
 
“Consolidated Fixed Charges” shall mean, for the Borrower and its Subsidiaries
for any period, the sum (without duplication) of (a) Consolidated Interest
Expense for such period, and (b) Consolidated Lease Expense for such period.
 
“Consolidated Interest Expense” shall mean, for the Borrower and its
Subsidiaries for any period determined on a consolidated basis in accordance
with GAAP, the sum of (i) total cash interest expense, including without
limitation the interest component of any payments in respect of Capital Leases
Obligations capitalized or expensed during such period (whether or not actually
paid during such period) plus (ii) the net amount payable (or minus the net
amount receivable) under Hedging Transactions during such period (whether or not
actually paid or received during such period).
 
“Consolidated Lease Expense” shall mean, for any period, the aggregate amount of
fixed and contingent rentals payable during such period by the Borrower and its
Subsidiaries with respect to leases of real and personal property (excluding
Capital Lease Obligations) with a term of one year or more determined on a
consolidated basis in accordance with GAAP for such period.
 
“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Borrower and its Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, but excluding therefrom (to the
extent otherwise included therein) (i) any extraordinary gains or losses, (ii)
any gains attributable to write-ups of assets and (iii) any equity interest of
the Borrower or any Subsidiary of the Borrower in the unremitted earnings of any
Person that is not a Subsidiary and (iv) any income (or loss) of any Person
accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with the Borrower or any Subsidiary on the date that such Person’s
assets are acquired by the Borrower or any Subsidiary.
 
“Consolidated Net Worth” shall mean, as of any date, (i) the total assets of the
Borrower and its Subsidiaries that would be reflected on the Borrower’s
consolidated balance sheet as of such date prepared in accordance with GAAP,
after eliminating all amounts properly attributable to minority interests, if
any, in the stock and surplus of Subsidiaries, minus the sum of (i) the total
liabilities of the Borrower and its Subsidiaries that would be reflected on the
Borrower’s consolidated balance sheet as of such date prepared in accordance
with GAAP and (ii) the amount of any write-up in the book value of any assets
resulting from a revaluation thereof or any write-up in excess of the cost of
such assets acquired reflected on the consolidated balance sheet of the Borrower
as of such date prepared in accordance with GAAP.
 
“Consolidated Total Debt” shall mean, as of any date of determination, all
Indebtedness (other than obligations under Hedging Transactions) of the Borrower
and its Subsidiaries as of such date (excluding Guarantees of any such
Indebtedness to the extent such Indebtedness is already included in the
calculation of Consolidated Total Debt).



6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.
 
“Control” shall mean the power, directly or indirectly, either to (i) vote 5% or
more of securities having ordinary voting power for the election of directors
(or persons performing similar functions) of a Person or (ii) direct or cause
the direction of the management and policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. The terms
“Controlling”, “Controlled by”, and “under common Control with” have meanings
correlative thereto.
 
“Convertible Notes” shall mean the unsecured subordinated convertible notes in
the principal amount of $143,750,000 issued by the Borrower to the Subordinated
Noteholders on November 6, 1996 pursuant to the Indenture.
 
“Current CapEx” shall have the meaning set forth in Section 6.4.
 
“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.
 
“Default Interest” shall have the meaning set forth in Section 2.14(c).
 
“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.
 
“Domestic Operating Subsidiary” shall mean an Operating Subsidiary organized
under the laws of any State of the United States of America or the District of
Columbia, or the federal laws of the United States of America.
 
“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural Person) approved
by the Administrative Agent and unless (x) such Person is taking delivery of an
assignment in connection with physical settlement of a credit derivatives
transaction or (y) an Event of Default has occurred and is continuing, the
Borrower (each such approval not to be unreasonably withheld, conditioned or
delayed). If the consent of the Borrower to an assignment or to an Eligible
Assignment is required hereunder (including a consent to an assignment which
does not meet the minimum assignment thresholds specified in paragraph (b)(i) of
Section 10.4), the Borrower shall be deemed to have given its consent five (5)
Business Days after the date notice thereof has actually been delivered by the
assigning Lender (through the Administrative Agent) to the Borrower, unless such
consent is expressly refused by the Borrower prior to such fifth Business Day.
 
“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.



7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any actual or alleged violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) any actual or
alleged exposure to any Hazardous Materials, (d) the Release or threatened
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.
 
“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
 
“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator appointed by the PBGC of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by the Borrower or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
 
“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.
 
“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate pursuant to regulations issued by the
Board of Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities” under Regulation
D). Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such



8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

reserve requirements without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to any Lender under Regulation
D. The Eurodollar Reserve Percentage shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
 
“Event of Default” shall have the meaning provided in Article VIII.
 
“Excluded Taxes” shall mean with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Lender is located and (c) in the case of
a Foreign Lender, any withholding tax that (i) is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement, (ii) is imposed on amounts payable to such Foreign Lender at any time
that such Foreign Lender designates a new lending office, other than taxes that
have accrued prior to the designation of such lending office that are otherwise
not Excluded Taxes, and (iii) is attributable to such Foreign Lender’s failure
to comply with Section 2.19(e).
 
“Existing Credit Agreement” shall mean that certain Credit Agreement dated as of
January 31, 2001, among Borrower, the lenders party thereto, Bank One, N.A., as
administrative agent, swing line lender, and letter of credit issuer, as the
same has been amended and is in effect as of the Closing Date.
 
“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.
 
“First Tier Non-U.S. Operating Subsidiary” shall mean a Non-U.S. Operating
Subsidiary, the majority of whose Capital Stock is owned by the Borrower and/or
its Domestic Operating Subsidiaries.
 
“Fiscal Year” shall mean a fiscal year of the Borrower and its Subsidiaries;
references to a Fiscal Year with a number corresponding to any calendar year
(e.g., the “Fiscal Year 2000”) refers to the Fiscal Year ending during such
calendar year.
 
“Fixed Charge Coverage Ratio” shall mean, as of any date of determination, the
ratio of (a) Consolidated EBITR for the four fiscal quarter period ending on
such date to (b) Consolidated Fixed Charges for such four fiscal quarter period.



9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Foreign Lender” shall mean any Lender that is not a United States person under
Section 7701(a)(3) of the Code.
 
“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.
 
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
 
“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposits in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which Guarantee is made or, if
not so stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.
 
“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
 
“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions, (ii)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions and (iii) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions.
 
“Hedging Transaction” of any Person shall mean any transaction (including an
agreement with respect thereto) now existing or hereafter entered into between
such Person and any Lender or Affiliate of any Lender that is a rate swap, basis
swap, forward rate transaction,



10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

commodity swap, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collateral transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.
 
“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business;
provided, that for purposes of Section 8.1(g), trade payables overdue by more
than 150 days shall be included in this definition except to the extent that any
of such trade payables are being disputed in good faith and by appropriate
measures), (iv) all obligations of such Person under any conditional sale or
other title retention agreement(s) relating to property acquired by such Person,
(v) all Capital Lease Obligations of such Person, (vi) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (vii) all Guarantees of such Person
of the type of Indebtedness described in clauses (i) through (vi) above, (viii)
all Indebtedness of a third party secured by any Lien on property owned by such
Person, whether or not such Indebtedness has been assumed by such Person, (ix)
all obligations of such Person, contingent or otherwise, to purchase, redeem,
retire or otherwise acquire for value any common stock of such Person, (x)
Off-Balance Sheet Liabilities (xi) all Hedging Obligations. The Indebtedness of
any Person shall include the Indebtedness of any partnership or joint venture in
which such Person is a general partner or a joint venturer, except to the extent
that the terms of such Indebtedness provide that such Person is not liable
therefor.
 
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
 
“Indemnity and Contribution Agreement” shall mean the Indemnity, Subrogation and
Contribution Agreement dated May 1, 2002, substantially in the form of Exhibit
E, among the Borrower, the Subsidiary Loan Parties and the Administrative Agent.
 
“Indemnity, Subrogation and Contribution Agreement Supplement” shall mean each
supplement substantially in the form of Annex I to Exhibit E executed and
delivered by a Domestic Operating Subsidiary of the Borrower pursuant to Section
5.10.
 
“Indenture” means the trust indenture dated as of November 6, 1996, between
National Data Corporation and The First National Bank of Chicago, as trustee,
pursuant to which National Data Corporation issued its Convertible Subordinated
Notes Due 2003 in an aggregate principal amount of $143,750,000.
 
“Information Memorandum” shall mean the Confidential Information Memorandum
dated March 2002, relating to the Borrower and the transactions contemplated by
this Agreement and the other Loan Documents.
 
“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one, two, three or six months; provided, that:



11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(i)  the initial Interest Period for such Borrowing shall commence on the date
of such Borrowing (including the date of any conversion from a Borrowing of
another Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;
 
(ii)  if any Interest Period would otherwise end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless such Business Day falls in another calendar month, in which case such
Interest Period would end on the next preceding Business Day;
 
(iii)  any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month;
 
(iv)  no Interest Period may extend beyond the Revolving Commitment Termination
Date.
 
“Issuing Bank” shall mean SunTrust Bank or any other Lender, each in its
capacity as an issuer of Letters of Credit pursuant to Section 2.24.
 
“LC Commitment” shall mean that portion of the Aggregate Revolving Commitments
that may be used by the Borrower for the issuance of Letters of Credit in an
aggregate face amount not to exceed $10,000,000.
 
“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.
 
“LC Documents” shall mean the Letters of Credit and all applications, agreements
and instruments relating to the Letters of Credit.
 
“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time.
 
“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement and shall include, where appropriate, the Swingline Lender.
 
“Letter of Credit” shall mean any letter of credit issued pursuant to Section
2.24 by the Issuing Bank for the account of the Borrower pursuant to the LC
Commitment.
 
“Leverage Ratio” shall mean, as of any date of determination, the ratio of (i)
Consolidated Total Debt as of such date to (ii) Pro Forma EBITDA, measured for
the four fiscal quarter period ending on such date.
 
“LIBOR” shall mean, for any applicable Interest Period with respect to any
Eurodollar Loan, the British Bankers’ Association Interest Settlement Rate per
annum for



12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

deposits in Dollars for a period equal to such Interest Period appearing on the
display designated as Page 3750 on the Telerate Screen (or such other page on
that service or such other service designated by the British Banker’s
Association for the display of such Association’s Interest Settlement Rates for
Dollar deposits) as of 11:00 a.m. (London, England time) on the day that is two
Business Days prior to the first day of the Interest Period or if such Page 3750
is unavailable for any reason at such time, the rate which appears on the
Reuters Screen ISDA Page as of such date and such time; provided, that if the
Administrative Agent determines that the relevant foregoing sources are
unavailable for the relevant Interest Period, LIBOR shall mean the rate of
interest determined by the Administrative Agent to be the average (rounded
upward, if necessary, to the nearest 1/100th of 1%) of the rates per annum at
which deposits in Dollars are offered to the Administrative Agent two (2)
Business Days preceding the first day of such Interest Period by leading banks
in the London interbank market as of 10:00 a.m. for delivery on the first day of
such Interest Period, for the number of days comprised therein and in an amount
comparable to the amount of the Eurodollar Loan of the Administrative Agent.
 
“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).
 
“Loan Documents” shall mean, collectively, this Agreement, the Notes, the
Subsidiary Guarantee Agreements, the Pledge Agreements, LC Documents, the
Indemnity and Contribution Agreement, all Notices of Borrowing, all Notices of
Conversion/Continuation, the Subordination Agreement and any and all other
instruments, agreements, documents and writings executed in connection with any
of the foregoing.
 
“Loan Parties” shall mean the Borrower and the Subsidiary Loan Parties.
 
“Loans” shall mean all Revolving Loans and Swingline Loans in the aggregate or
any of them, as the context shall require.
 
“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change in, or a material adverse effect on, (i) the business,
results of operations, financial condition, assets, liabilities or prospects of
the Borrower and of the Borrower and its Subsidiaries taken as a whole, (ii) the
ability of the Loan Parties to perform any of their respective obligations under
the Loan Documents, (iii) the rights and remedies of the Administrative Agent,
the Issuing Bank the Swingline Lender and the Lenders under any of the Loan
Documents or (iv) the legality, validity or enforceability of any of the Loan
Documents.
 
“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit) or Hedging Obligations, of any one or more of the Borrower
and the Subsidiaries individually or in an aggregate principal amount exceeding
$1,000,000. For



13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

purposes of determining Material Indebtedness, the “principal amount” of any
Hedging Obligations at any time shall be the Net Mark-to-Market Exposure of such
Hedging Obligations at such time.
 
“Moody’s” shall mean Moody’s Investors Service, Inc.
 
“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.
 
“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction was to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).
 
“Non-U.S. Operating Subsidiary” shall mean any Operating Subsidiary of the
Borrower other than a Domestic Operating Subsidiary.
 
“Notes” shall mean, collectively, the Revolving Credit Notes and the Swingline
Note.
 
“Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing and the Notices of Swingline Borrowing.
 
“Notice of Conversion/Continuation” shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.8(b) hereof.
 
“Notice of Revolving Borrowing” shall have the meaning as set forth in Section
2.3.
 
“Notice of Swingline Borrowing” shall have the meaning as set forth in Section
2.6.
 
“Obligations” shall mean all amounts owing by the Borrower to the Administrative
Agent, the Issuing Bank or any Lender (including the Swingline Lender) pursuant
to or in connection with this Agreement or any other Loan Document, including
without limitation, all principal, interest (including any interest accruing
after the filing of any petition in bankruptcy or the commencement of any
insolvency, reorganization or like proceeding relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding), all reimbursement obligations, fees, expenses, indemnification and
reimbursement payments, costs and expenses (including all fees and expenses of
counsel to the Administrative Agent and any Lender (including the Swingline
Lender) incurred pursuant to this Agreement or any other Loan Document), whether
direct or indirect, absolute or contingent, liquidated or unliquidated, now
existing or hereafter arising



14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

hereunder or thereunder, and all Hedging Obligations owing to the Administrative
Agent, any Lender or any of their Affiliates incurred in order to limit interest
rate or fee fluctuation with respect to the Loans and Letters of Credit, and all
obligations and liabilities incurred in connection with collecting and enforcing
the foregoing, together with all renewals, extensions, modifications or
refinancings thereof.
 
“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions which do not create a liability on the balance sheet
of such Person, (iii) any liability of such Person under any so-called
“synthetic” lease transaction or (iv) any obligation arising with respect to any
other transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person.
 
“Operating Subsidiary” shall mean any Subsidiary of the Borrower that owns or
acquires assets, including without limitation, Capital Stock issued by any other
Person.
 
“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.
 
“Participant” shall have the meaning set forth in Section 10.4(c).
 
“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.
 
“Permitted Encumbrances” shall mean
 
(i)  Liens imposed by law for taxes or special assessments not yet due or which
are being contested in good faith by appropriate proceedings and with respect to
which adequate reserves are being maintained in accordance with GAAP;
 
(ii)  statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other Liens imposed by law created in the ordinary
course of business for amounts not yet due or which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves are
being maintained in accordance with GAAP;
 
(iii)  pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;



15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(iv)  deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
 
(v)  judgment and attachment liens not giving rise to an Event of Default or
Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;
and
 
(vi)  easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower and its Subsidiaries taken as a whole;
 
(vii)  provided, that the term “Permitted Encumbrances” shall not include any
Lien securing Indebtedness other than hereunder.
 
“Permitted Investments” shall mean:
 
(i)  direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States), in each case maturing within one year from the date of
acquisition thereof;
 
(ii)  commercial paper having the highest rating, at the time of acquisition
thereof, of S&P or Moody’s and in either case maturing within six months from
the date of acquisition thereof;
 
(iii)  certificates of deposit, bankers’ acceptances and time deposits maturing
within 180 days of the date of acquisition thereof issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;
 
(iv)  fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (i) above and entered into with a
financial institution satisfying the criteria described in clause (iii) above;
and
 
(v)  mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above or, without duplication,
in U.S. dollar-denominated money market securities of domestic and foreign
issuers rated in the highest category by at least two nationally recognized
rating services or by one if only one rating service has rated a security, U.S.
Government securities, repurchase agreements, and entering into reserve
repurchase agreements; it being further understood that mutual fund investments
in unrated securities shall also be permitted, if determined to be of equivalent
quality to rated securities meeting the aforesaid conditions by Fidelity



16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Investments, FMR Corporation, Bank of America, N.A. or any similar, nationally
recognized financial institution offering institutional money market funds.
 
“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.
 
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Pledge Agreements” shall mean the pledge and security agreements made by the
Borrower and/or its Subsidiaries pursuant to which the Applicable Pledge Amount
of the Capital Stock of First Tier Non-U.S. Operating Subsidiaries is pledged to
the Administrative Agent, for the ratable benefit of the Lenders, Swingline
Lender, Issuing Bank, and Administrative Agent, creating and granting a first
priority pledge and Lien thereon, as required by Sections 3.1 and 5.10, all in
the form and substance satisfactory to the Administrative Agent.
 
“Pro Forma EBITDA” means, for any fiscal period of the Borrower, the sum of
Consolidated EBITDA for such period plus, to the extent not already reflected in
Consolidated EBITDA for such period, but without duplication, EBITDA for such
period of any other Person or all or substantially all of the business or assets
of any other Person or operating division or business unit of any other Person
acquired in an Acquisition during such period.
 
“Pro Rata Share” shall mean (i) with respect to any Commitment of any Lender at
any time, a percentage, the numerator of which shall be such Lender’s Commitment
(or if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, such Lender’s Loan funded under such
Commitment), and the denominator of which shall be the sum of such Commitments
of all Lenders (or if such Commitments have been terminated or expired or the
Loans have been declared to be due and payable, all Loans of all Lenders funded
under such Commitments), and (ii) with respect to all Commitments of any Lender
at any time, the numerator of which shall be the sum of such Lender’s Revolving
Commitment (or if the Revolving Commitments have been terminated or expired or
the Loans have been declared to be due and payable, such Lender’s Revolving
Loan) and the denominator of which shall be the sum of all Lenders’ Revolving
Commitments (or if the Revolving Commitments have been terminated or expired or
the Loans have been declared to be due and payable, all Revolving Loans).
 
“Projections” shall mean the Borrower’s forecasted (a) balance sheets; (b)
profit and loss statements; and (c) cash flow statements; all prepared on a
combined basis and otherwise consistent with the historical financial statements
of the Borrower, together with appropriate supporting details and a statement of
underlying assumptions which are believed by the Borrower to be reasonable and
fair in light of the current condition and past performance of the Borrower and
to reflect a reasonable estimate of the projected balance sheets, results of
operations, cash flows and other information presented therein.



17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
 
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
 
“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.
 
“Required Lenders” shall mean, at any time, Lenders holding more than 51% of the
aggregate outstanding Revolving Loans and unused Revolving Commitments at such
time or if the Lenders have no Revolving Loans outstanding, then Lenders holding
more than 51% of the Commitments.
 
“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation and bylaws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulations, or determination of a
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.
 
“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or a vice president of the Borrower or such other representative of the Borrower
as may be designated in writing by any one of the foregoing with the consent of
the Administrative Agent; and, with respect to the financial covenants only, the
chief financial officer or the treasurer of the Borrower.
 
“Restricted Payment” shall mean (i) any dividend or other distribution on any
Capital Stock of the Borrower (except dividends payable solely in its Capital
Stock), or (ii) any payment on account of the purchase, redemption, retirement
or acquisition of (a) any Capital Stock of the Borrower (except as acquired upon
the conversion thereof into additional Capital Stock) or (b) any option, warrant
or other right to acquire any Capital Stock of the Borrower.
 
“Revolving Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make Revolving Loans to the Borrower and to participate in
Letters of Credit and Swingline Loans in an aggregate principal amount not
exceeding the amount set forth with respect to such Lender on the signature
pages to this Agreement, or in the case of a Person becoming a Lender after the
Closing Date, the amount of the assigned “Revolving Commitment” as provided in
the Assignment and Acceptance Agreement executed by such Person as an assignee,
as the same may be changed pursuant to terms hereof.
 
“Revolving Commitment Termination Date” shall mean the earliest of (i) May 1,
2005, (ii) the date on which the Revolving Commitments are terminated pursuant
to Section 2.9 and (iii) the date on which all amounts outstanding under this
Agreement have been declared or have automatically become due and payable
(whether by acceleration or otherwise); provided,



18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

however, if by May 1, 2003, the obligations under the Convertible Notes have not
been paid in full or if the Convertible Notes have not been amended such that
they mature after May 1, 2005, then “Revolving Commitment Termination Date”
shall mean the earliest of (i) May 1, 2003, (ii) the date on which the Revolving
Commitments are terminated pursuant to Section 2.9 and (iii) the date on which
all amounts outstanding under this Agreement have been declared or have
automatically become due and payable (whether by acceleration or otherwise).
 
“Revolving Credit Availability Period” shall mean the period from the Closing
Date to the Revolving Commitment Termination Date.
 
“Revolving Credit Exposure” shall mean, for any Lender, the sum of such Lender’s
Revolving Loans, LC Exposure and Swingline Exposure.
 
“Revolving Credit Note” shall mean a promissory note of the Borrower payable to
the order of a requesting Lender in the principal amount of such Lender’s
Revolving Commitment, in substantially the form of Exhibit A.
 
“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan or a Eurodollar Loan.
 
“S&P” shall mean Standard & Poor’s.
 
“Single Subsidiary Threshold” shall mean an amount equal to (a) five percent
(5%) of the consolidated total assets of the Borrower and its Subsidiaries, or
(b) five percent (5%) of the consolidated total revenues or net income of the
Borrower and its Subsidiaries for the most recent fiscal quarter as shown on the
financial statements most recently delivered or required to be delivered
pursuant to Section 5.1(a) or (b), as the case may be.
 
“Specified CapEx” shall have the meaning set forth in Section 6.4.
 
“Subordinated Debt Documents” shall mean the Convertible Notes and any and all
other instruments, agreements, documents and writings executed in connection
with the Convertible Notes.
 
“Subordinated Noteholders” shall mean the holders of Convertible Notes from time
to time.
 
“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity (i) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, Controlled or held, or (ii) that is, as
of such date, otherwise Controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent.



19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Unless otherwise indicated, all references to “Subsidiary” hereunder shall mean
a Subsidiary of the Borrower.
 
“Subsidiary Guarantors” shall mean, collectively, the Subsidiaries of the
Borrower that are parties to the Subsidiary Guarantee Agreement and each
additional Domestic Operating Subsidiary of the Borrower that executes and
delivers a Subsidiary Guarantee Supplement pursuant to Section 5.10.
 
“Subsidiary Guarantee Agreement” shall mean the Subsidiary Guarantee Agreement,
substantially in the form of Exhibit D, made by the Subsidiary Loan Parties in
favor of the Administrative Agent for the benefit of the Lenders.
 
“Subsidiary Guarantee Supplement” shall mean each supplement substantially in
the form of Annex I to Exhibit D executed and delivered by a Domestic Operating
Subsidiary of the Borrower pursuant to Section 5.10.
 
“Subsidiary Loan Party” shall mean (i) any Subsidiary Guarantor and (i) any
First Tier Non-U.S. Operating Subsidiaries whose Capital Stock has been pledged
to the Administrative Agent pursuant to a Pledge Agreement.
 
“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $10,000,000.
 
“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
Section 2.6, which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans.
 
“Swingline Lender” shall mean SunTrust Bank, or any other Lender that may agree
to make Swingline Loans hereunder.
 
“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.
 
“Swingline Note” shall mean the promissory note of the Borrower payable to the
order of the Swingline Lender in the principal amount of the Swingline
Commitment, substantially the form of Exhibit B.
 
“Swingline Rate” shall mean, for any Interest Period, the rate as offered by the
Swingline Lender and accepted by the Borrower. Borrower shall have no obligation
to accept this rate and Swingline Lender shall have no obligation to provide it.
 
“Swingline Termination Date” shall mean the date that is 2 Business Days prior
to the Revolving Commitment Termination Date.
 
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.



20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
“Tax Benefit” shall have the meaning set forth in Section 2.21(h).
 
“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.
 
“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect from time to time in the State of Georgia.
 
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
 
“Working Capital” shall mean, as of any date, an amount equal to the current
assets of the Consolidated Companies as of such date (excluding cash and cash
equivalents), less the current liabilities of the Consolidated Companies as of
such date (excluding current maturities of the Obligations), in each case,
determined on a consolidated basis in accordance with GAAP.
 
SECTION 1.2.    Classifications of Loans and Borrowings.    For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g. a “Revolving
Loan”) or by Type (e.g. a “Eurodollar Loan” or “Base Rate Loan”) or by Class and
Type (e.g. “Revolving Eurodollar Loan”). Borrowings also may be classified and
referred to by Class (e.g. “Revolving Borrowing”) or by Type (e.g. “Eurodollar
Borrowing”) or by Class and Type (e.g. “ Revolving Eurodollar Borrowing”).
 
SECTION 1.3.    Accounting Terms and Determination.    Unless otherwise defined
or specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent (except for such
changes approved by the Borrower’s independent public accountants) with the most
recent audited consolidated financial statement of the Borrower delivered
pursuant to Section 5.1(a); provided, that if the Borrower notifies the
Administrative Agent that the Borrower wishes to amend any covenant in Article
VI to eliminate the effect of any change in GAAP on the operation of such
covenant (or if the Administrative Agent notifies the Borrower that the Required
Lenders wish to amend Article VI for such purpose), then the Borrower’s
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the Borrower and the Required Lenders.
 
SECTION 1.4.    Terms Generally.    The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the



21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (ii) any reference herein to any Person
shall be construed to include such Person’s successors and permitted assigns,
(iii) the words “hereof”, “herein” and “hereunder” and words of similar import
shall be construed to refer to this Agreement as a whole and not to any
particular provision hereof, (iv) all references to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles, Sections, Exhibits and
Schedules to this Agreement and (v) all references to a specific time shall be
construed to refer to the time in the city and state of the Administrative
Agent’s principal office, unless otherwise indicated.
 
ARTICLE II
 
AMOUNT AND TERMS OF THE COMMITMENTS
 
SECTION 2.1.    General Description of Facilities.    Subject to and upon the
terms and conditions herein set forth, (i) the Lenders hereby establish in favor
of the Borrower a revolving credit facility pursuant to which the Lenders
severally agree (to the extent of such Lender’s Revolving Commitment) to make
Revolving Loans to the Borrower in accordance with Section 2.2, (ii) the Issuing
Bank agrees to issue Letters of Credit in accordance with Section 2.24, (iii)
the Swingline Lender agrees to make Swingline Loans in accordance with Section
2.4, and (iv) each Lender agrees to purchase a participation interest in the
Letters of Credit and the Swingline Loans pursuant to the terms and conditions
hereof; provided, that in no event shall the aggregate principal amount of all
outstanding Revolving Loans, Swingline Loans and outstanding LC Obligations
exceed at any time the Aggregate Revolving Commitments from time to time in
effect.
 
SECTION 2.2.    Revolving Loans.    Subject to the terms and conditions set
forth herein, including, but not limited to, Section 3.1 and 3.2, each Lender
severally agrees to make Revolving Loans to the Borrower, from time to time
during the Availability Period, in an aggregate principal amount outstanding at
any time that will not result in (a) such Lender’s Revolving Credit Exposure
exceeding such Lender’s Revolving Commitment, or (b) the aggregate Revolving
Credit Exposures of all Lenders exceeding the Aggregate Revolving Commitment
Amount. During the Availability Period, the Borrower shall be entitled to
borrow, prepay and reborrow Revolving Loans in accordance with the terms and
conditions of this Agreement.
 
SECTION 2.3.    Procedure for Revolving Borrowings.
 
The Borrower shall give the Administrative Agent written notice (or telephonic
notice promptly confirmed in writing) of each Revolving Borrowing substantially
in the form of Exhibit 2.3 attached hereto (a “Notice of Revolving Borrowing”)
(x) prior to 11:00 a.m. one (1) Business Day prior to the requested date of each
Base Rate Borrowing and (y) prior to 11:00



22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

a.m. three (3) Business Days prior to the requested date of each Eurodollar
Borrowing. Each Notice of Revolving Borrowing shall be irrevocable and shall
specify: (i) the aggregate principal amount of such Borrowing, (ii) the date of
such Borrowing (which shall be a Business Day), (iii) the Type of such Revolving
Loan comprising such Borrowing and (iv) in the case of a Eurodollar Borrowing,
the duration of the initial Interest Period applicable thereto (subject to the
provisions of the definition of Interest Period). Each Revolving Borrowing shall
consist entirely of Base Rate Loans or Eurodollar Loans, as the Borrower may
request. The aggregate principal amount of each Eurodollar Borrowing shall be
not less than $1,000,000 or a larger multiple of $500,000, and the aggregate
principal amount of each Base Rate Borrowing shall not be less than $500,000 or
a larger multiple of $100,000; provided, that Base Rate Loans made pursuant to
Section 2.6 or Section 2.24(d) may be made in lesser amounts as provided
therein. At no time shall the total number of Eurodollar Borrowings outstanding
at any time exceed six. Promptly following the receipt of a Notice of Revolving
Borrowing in accordance herewith, the Administrative Agent shall advise each
Lender of the details thereof and the amount of such Lender’s Revolving Loan to
be made as part of the requested Revolving Borrowing.
 
SECTION 2.4.    Swingline Commitment.    Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower, from time to time from the Closing Date to the Swingline Termination
Date in an aggregate principal amount outstanding at any time not to exceed the
lesser of (i) the Swingline Commitment then in effect and (ii) the difference
between the Aggregate Revolving Commitments and the aggregate Revolving Credit
Exposures of all Lenders; provided, that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan.
The Borrower shall be entitled to borrow, repay and reborrow Swingline Loans in
accordance with the terms and conditions of this Agreement.
 
SECTION 2.5.    [Reserved]
 
SECTION 2.6.    Procedure for Swingline Borrowing; Etc.    (a)  The Borrower
shall give the Administrative Agent written notice (or telephonic notice
promptly confirmed in writing) of each Swingline Borrowing (“Notice of Swingline
Borrowing”) prior to 11:00 a.m. on the requested date of each Swingline
Borrowing. Each Notice of Swingline Borrowing shall be irrevocable and shall
specify: (i) the principal amount of such Swingline Loan, (ii) the date of such
Swingline Loan (which shall be a Business Day) and (iii) the account of the
Borrower to which the proceeds of such Swingline Loan should be credited. The
Administrative Agent will promptly advise the Swingline Lender of each Notice of
Swingline Borrowing. Each Swingline Loan shall accrue interest at the Swingline
Rate or any other interest rate as agreed between the Borrower and the Swingline
Lender and shall have an Interest Period (subject to the definition thereof) as
agreed between the Borrower and the Swingline Lender. The aggregate principal
amount of each Swingline Loan shall be not less than $100,000 or a larger
multiple of $50,000, or such other minimum amounts agreed to by the Swingline
Lender and the Borrower. The Swingline Lender will make the proceeds of each
Swingline Loan available to the Borrower in Dollars in immediately available
funds at the account specified by the Borrower in the applicable Notice of
Swingline Borrowing not later than 1:00 p.m. on the requested date of such
Swingline Loan. The Administrative Agent will notify the Lenders on a quarterly
basis if any Swingline Loans occurred during such quarter.



23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(a)  The Swingline Lender, at any time and from time to time in its sole
discretion, may, on behalf of the Borrower (which hereby irrevocably authorizes
and directs the Swingline Lender to act on its behalf), give a Notice of
Revolving Borrowing to the Administrative Agent requesting the Lenders
(including the Swingline Lender) to make Loans in an amount equal to the unpaid
principal amount of any Swingline Loan. Each Lender will make the proceeds of
its Loan included in such Borrowing available to the Administrative Agent for
the account of the Swingline Lender in accordance with Section 2.7, which will
be used solely for the repayment of such Swingline Loan.
 
(b)  If for any reason a Borrowing may not be (as determined in the sole
discretion of the Administrative Agent), or is not, made in accordance with the
foregoing provisions, then each Lender (other than the Swingline Lender) shall
purchase an undivided participating interest in such Swingline Loan in an amount
equal to its Pro Rata Share thereof on the date that such Borrowing should have
occurred. On the date of such required purchase, each Lender shall promptly
transfer, in immediately available funds, the amount of its participating
interest to the Administrative Agent for the account of the Swingline Lender. If
such Swingline Loan bears interest at a rate other than the Base Rate, such
Swingline Loan shall automatically become a Base Rate Loan on the effective date
of any such participation and interest shall become payable on demand.
 
(c)  Each Lender’s obligation to make a Loan pursuant to Section 2.6(b) or to
purchase the participating interests pursuant to Section 2.6(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including without limitation (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender or any other Person may have or claim against
the Swingline Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by the Borrower, the Administrative Agent or any
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing. If such amount is not in fact made
available to the Swingline Lender by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof at the
Federal Funds Rate. Until such time as such Lender makes its required payment,
the Swingline Lender shall be deemed to continue to have outstanding Swingline
Loans in the amount of the unpaid participation for all purposes of the Loan
Documents. In addition, such Lender shall be deemed to have assigned any and all
payments made of principal and interest on its Loans and any other amounts due
to it hereunder, to the Swingline Lender to fund the amount of such Lender’s
participation interest in such Swingline Loans that such Lender failed to fund
pursuant to this Section, until such amount has been purchased in full.
 
         SECTION
 
2.7.    Funding of Borrowings.

 
(a)  Each Lender will make available each Loan to be made by it hereunder on the
proposed date thereof by wire transfer in immediately available funds by 11:00
a.m. to the Administrative Agent at the Payment Office; provided, that the
Swingline Loans will be made as set forth in Section 2.6. The Administrative
Agent will make such Loans available to the



24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Borrower by promptly crediting the amounts that it receives, in like funds by
the close of business on such proposed date, to an account maintained by the
Borrower with the Administrative Agent or at the Borrower’s option, by effecting
a wire transfer of such amounts to an account designated by the Borrower to the
Administrative Agent.
 
(b)  Unless the Administrative Agent shall have been notified by any Lender
prior to 5 p.m. one (1) Business Day prior to the date of a Borrowing in which
such Lender is participating that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such amount available to the
Administrative Agent on such date, and the Administrative Agent, in reliance on
such assumption, may make available to the Borrower on such date a corresponding
amount. If such corresponding amount is not in fact made available to the
Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest at the Federal Funds Rate for up
to two (2) Business Days and thereafter at the rate specified for such
Borrowing. If such Lender does not pay such corresponding amount forthwith upon
the Administrative Agent’s demand therefor, the Administrative Agent shall
promptly notify the Borrower, and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent together with interest at the
rate specified for such Borrowing. Nothing in this subsection shall be deemed to
relieve any Lender from its obligation to fund its Pro Rata Share of any
Borrowing hereunder or to prejudice any rights which the Borrower may have
against any Lender as a result of any default by such Lender hereunder.
 
(c)  All Revolving Borrowings shall be made by the Lenders on the basis of their
respective Pro Rata Shares. No Lender shall be responsible for any default by
any other Lender in its obligations hereunder, and each Lender shall be
obligated to make its Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.
 
SECTION 2.8.    Interest Elections.
 
(a)  Each Borrowing initially shall be of the Type specified in the applicable
Notice of Borrowing, and in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Notice of Borrowing. Thereafter,
the Borrower may elect to convert such Borrowing into a different Type or to
continue such Borrowing, and in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding Loans comprising such Borrowing, and the Loans comprising each
such portion shall be considered a separate Borrowing. This Section shall NOT
apply to Swingline Borrowings, which may not be converted or continued.
 
(b)  To make an election pursuant to this Section, the Borrower shall give the
Administrative Agent prior written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing (a “Notice of Conversion/Continuation”)
that is to be converted or continued, as the case may be, (x) prior to 11:00
a.m. one (1) Business Day prior to the requested date of a conversion into a
Base Rate Borrowing and (y) prior to 11:00 a.m. three (3) Business



25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Days prior to a continuation of or conversion into a Eurodollar Borrowing. Each
such Notice of Conversion/Continuation shall be irrevocable and shall specify
(i) the Borrowing to which such Notice of Continuation/Conversion applies and if
different options are being elected with respect to different portions thereof,
the portions thereof that are to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
shall be specified for each resulting Borrowing); (ii) the effective date of the
election made pursuant to such Notice of Continuation/Conversion, which shall be
a Business Day, (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing or a Eurodollar Borrowing; and (iv) if the resulting Borrowing is to
be a Eurodollar Borrowing, the Interest Period applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of “Interest Period”. If any such Notice of Continuation/Conversion requests a
Eurodollar Borrowing but does not specify an Interest Period, the Borrower shall
be deemed to have selected an Interest Period of one month. The principal amount
of any resulting Borrowing shall satisfy the minimum borrowing amount for
Eurodollar Borrowings and Base Rate Borrowings set forth in Section 2.3.
 
(c)  If, on the expiration of any Interest Period in respect of any Eurodollar
Borrowing, the Borrower shall have failed to deliver a Notice of Conversion/
Continuation, then, unless such Borrowing is repaid as provided herein, the
Borrower shall be deemed to have elected to convert such Borrowing to a Base
Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. No conversion of any Eurodollar Loans shall be permitted except on the
last day of the Interest Period in respect thereof.
 
(d)  Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
SECTION 2.9.    Optional Reduction and Termination of Commitments.
 
(a)  Unless previously terminated, all Revolving Commitments shall terminate on
the Revolving Commitment Termination Date, except that the Swingline Commitment
shall terminate on the Swingline Termination Date.
 
(b)  Upon at least three (3) Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent (which notice
shall be irrevocable), the Borrower may reduce the Aggregate Revolving
Commitments in part or terminate the Aggregate Revolving Commitments in whole;
provided, that (i) any partial reduction shall apply to reduce proportionately
and permanently the Revolving Commitment of each Lender, (ii) any partial
reduction pursuant to this Section 2.9 shall be in an amount of at least
$100,000 and any larger multiple of $50,000, and (iii) no such reduction shall
be permitted which would reduce the Aggregate Revolving Commitments to an amount
less than the outstanding Revolving Credit Exposures of all Lenders. Any such
reduction in the Aggregate Revolving Commitments shall result in a proportionate
reduction (rounded to the next lowest integral multiple of $100,000) in the
Swingline Commitment and the LC Commitment.



26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
SECTION 2.10.    Repayment of Loans.
 
(a)  The outstanding principal amount of all Revolving Loans shall be due and
payable (together with accrued and unpaid interest thereon) on the Revolving
Commitment Termination Date.
 
(b)  The principal amount of each Swingline Borrowing shall be due and payable
(together with accrued and unpaid interest thereon) on the Swingline Termination
Date.
 
SECTION 2.11.    Evidence of Indebtedness.    (a)  Each Lender shall maintain in
accordance with its usual practice appropriate records evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable thereon and paid to such Lender from time to time under this Agreement.
The Administrative Agent shall maintain appropriate records in which shall be
recorded (i) the Revolving Commitment of each Lender, (ii) the amount of each
Loan made hereunder by each Lender, the Class and Type thereof and the Interest
Period applicable thereto, (iii) the date of each continuation thereof pursuant
to Section 2.8, (iv) the date of each conversion of all or a portion thereof to
another Type pursuant to Section 2.8, (v) the date and amount of any principal
or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder in respect of such Loans and (vi) both the date and amount
of any sum received by the Administrative Agent hereunder from the Borrower in
respect of the Loans and each Lender’s Pro Rata Share thereof. The entries made
in such records shall be prima facie evidence of the existence and amounts of
the obligations of the Borrower therein recorded; provided, that the failure or
delay of any Lender or the Administrative Agent in maintaining or making entries
into any such record or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans (both principal and unpaid accrued
interest) of such Lender in accordance with the terms of this Agreement.
 
(a)  At the request of any Lender (including the Swingline Lender) at any time,
the Borrower agrees that it will execute and deliver to such Lender a Revolving
Credit Note and, in the case of the Swingline Lender only, a Swingline Note,
payable to the order of such Lender.
 
SECTION 2.12.    Optional Prepayments.    The Borrower shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part,
without premium or penalty, by giving irrevocable written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent no later than
(i) in the case of prepayment of any Eurodollar Borrowing, 11:00 a.m. not less
than three (3) Business Days prior to any such prepayment, (ii) in the case of
any prepayment of any Base Rate Borrowing, not less than one Business Day prior
to the date of such prepayment, and (iii) in the case of Swingline Borrowings,
prior to 11:00 a.m. on the date of such prepayment. Each such notice shall be
irrevocable and shall specify the proposed date of such prepayment and the
principal amount of each Borrowing or portion thereof to be prepaid. Upon
receipt of any such notice, the Administrative Agent shall promptly notify each
affected Lender of the contents thereof and of such Lender’s Pro Rata Share of
any such prepayment. If such notice is given, the aggregate amount specified in
such notice shall be due and payable on the date designated in such notice,
together with accrued interest to such date on the amount so prepaid in
accordance with Section 2.14(d); provided, that if a Eurodollar Borrowing is
prepaid on a date other than the last day of an Interest Period applicable
thereto, the



27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Borrower shall also pay all amounts required pursuant to Section 2.20. Each
partial prepayment of any Loan (other than a Swingline Loan) shall be in an
amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type pursuant to Section 2.3 or in the case of a Swingline
Loan pursuant to Section 2.6. Each prepayment of a Borrowing shall be applied
ratably to the Loans comprising such Borrowing.
 
SECTION 2.13.    Mandatory Prepayments.
 
(a)  If at any time the Revolving Credit Exposure of all Lenders exceeds the
Aggregate Revolving Credit Commitments, as reduced pursuant to Section 2.9 or
otherwise, the Borrower shall immediately repay Swingline Loans and Revolving
Loans in an amount equal to such excess, together with all accrued and unpaid
interest on such excess amount and any amounts due under Section 2.19. Each
prepayment of a Borrowing shall be applied ratably to the Revolving Base Rate
Loans to the full extent thereof, and finally to Revolving Eurodollar Loans to
the full extent thereof. If after giving effect to prepayment of all Swingline
Loans and Revolving Loans, the Revolving Credit Exposure of all Lenders exceeds
the Aggregate Revolving Credit Commitments, the Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Issuing Bank and the Lenders, an amount in cash equal
to such excess plus any accrued and unpaid fees thereon to be held as collateral
for the LC Exposure. Such account shall be administered in accordance with
Section 2.24(g) hereof.
 
(b)  Immediately upon receipt by the Borrower of net proceeds of any sale or
disposition by the Borrower of any of its assets (including condemnation
proceeds) in excess of the amounts permitted under Section 7.6 herein, the
Borrower shall prepay the Loans and deposit cash collateral for the LC Exposure
in an amount equal to all such proceeds, net of commissions and other reasonable
and customary transaction costs, fees and expenses properly attributable to such
transaction and payable by the Borrower in connection therewith (in each case,
paid to non-Affiliates). Any such prepayment shall be applied in accordance with
paragraph (d) below.
 
(c)  If the Borrower issues any debt securities for cash proceeds other than any
debt securities issued in connection with a refinancing of Indebtedness
permitted pursuant to Section 7.1, then, no later than the Business Day
following the date of receipt of the cash proceeds thereof, the Borrower shall
prepay the Loans and deposit cash collateral for the LC Exposure in an amount
equal to all such proceeds, net of underwriting discounts and commissions and
other reasonable costs paid to non-Affiliates in connection therewith. Any such
prepayment shall be applied in accordance with paragraph (d) below.
 
(d)  Any prepayments made by the Borrower pursuant to paragraphs (a), (b) or (c)
above shall be applied as follows: first, to fees and reimbursable expenses of
the Administrative Agent then due and payable pursuant to any of the Loan
Documents; second, to all other fees (other than LC Fees) and reimbursable
expenses of the Lenders then due and payable pursuant to any of the Loan
Documents, pro rata to the Lenders based on their respective Pro Rata Shares of
thereof; third, to interest and LC Fees then due and payable on Loans made to
the Borrower and Letters of Credit issued for the account of Borrowers, pro rata
to the Lenders based on their respective Pro Rata Shares thereof; fourth, to the
principal balance of the Revolving Loans, until the same shall have been paid in
full, pro rata to the Lenders based on their respective Pro Rata



28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Shares thereof; and fifth, to an account with the Administrative Agent in the
name of the Administrative Agent and for the benefit of the Issuing Bank and the
Lenders to hold as cash collateral for the LC Exposure, in an amount of up to
100% of the LC Exposure, such account to be administered in accordance with
Section 2.24(g) hereof. The applicable Commitments shall be permanently reduced
by the amount of any prepayments made pursuant to clauses fourth and fifth
above, provided that, if and to the extent such prepayments are made from the
proceeds of any debt securities issued in connection with additional
Indebtedness created subsequent hereto which is then permitted to be incurred
pursuant to Section 7.1(g), then, notwithstanding the foregoing, no such
permanent reductions in the applicable Commitments shall be made upon such
prepayments being made.
 
SECTION 2.14.    Interest on Loans.
 
(a)  The Borrower shall pay interest on each Base Rate Loan at the Base Rate in
effect from time to time and on each Eurodollar Loan at the Adjusted LIBO Rate
for the applicable Interest Period in effect for such Loan, plus, in each case,
the Applicable Margin in effect from time to time.
 
(b)  The Borrower shall pay interest on each Swingline Loan at the Swingline
Rate in effect from time to time, plus the Applicable Margin in effect from time
to time.
 
(c)  While an Event of Default exists or after acceleration, at the option of
the Required Lenders, the Borrower shall pay interest (“Default Interest”) with
respect to all Eurodollar Loans at the rate otherwise applicable for the
then-current Interest Period plus an additional 2% per annum until the last day
of such Interest Period, and thereafter, and with respect to all Base Rate Loans
(including all Swingline Loans) and all other Obligations hereunder (other than
Loans), at an all-in rate in effect for Base Rate Loans, plus an additional 2%
per annum.
 
(d)  Interest on the principal amount of all Loans shall accrue from and
including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans shall be payable
quarterly in arrears on the last day of each February, May, August and November
and on the Revolving Commitment Termination Date, as the case may be. Interest
on all outstanding Eurodollar Loans shall be payable on the last day of each
Interest Period applicable thereto, and, in the case of any Eurodollar Loans
having an Interest Period in excess of three months or 90 days, respectively, on
each day which occurs every three months or 90 days, as the case may be, after
the initial date of such Interest Period, and on the Revolving Commitment
Termination Date. Interest on each Swingline Loan shall be payable quarterly in
arrears on the last day of each February, May, August and November and on the
Swingline Termination Date, as the case may be. All Default Interest shall be
payable on demand.
 
(e)  The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder and shall promptly notify the Borrower and the Lenders of
such rate in writing (or by telephone, promptly confirmed in writing). Any such
determination shall be conclusive and binding for all purposes, absent manifest
error



29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
SECTION 2.15.    Fees.
 
(a)  The Borrower shall pay to the Administrative Agent for its own account fees
in the amounts and at the times previously agreed upon by the Borrower and the
Administrative Agent.
 
(b)  Commitment Fee.    The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Percentage (determined in accordance with Schedule I) on the daily
amount of the unused Revolving Commitment of such Lender during the Availability
Period; provided, that if such Lender continues to have any Revolving Credit
Exposure after the Revolving Commitment Termination Date, then the commitment
fee shall continue to accrue on the amount of such Lender’s unused Revolving
Commitment from and after the Revolving Commitment Termination Date to the date
that all of such Lender’s Revolving Credit Exposure has been paid in full.
Accrued commitment fees shall be payable in arrears on the last day of each
February, May, August and November of each year and on the Revolving Commitment
Termination Date, commencing on the first such date after the Closing Date;
provided further, that any commitment fees accruing after the Revolving
Commitment Termination Date shall be payable on demand. For purposes of
computing commitment fees with respect to the Revolving Commitments, the
Revolving Commitment of each Lender shall be deemed used to the extent of the
outstanding Revolving Loans and LC Exposure, but not Swingline Exposure, of such
Lender.
 
(c)  Letter of Credit Fees.    The Borrower agrees to pay (i) to the
Administrative Agent, for the account of each Lender, a letter of credit fee
with respect to its participation in each Letter of Credit, which shall accrue
at the Applicable Percentage then in effect on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) attributable to such Letter of Credit during the period from
and including the date of issuance of such Letter of Credit to but excluding the
date on which such Letter expires or is drawn in full (including without
limitation any LC Exposure that remains outstanding after the Revolving
Commitment Termination Date) and (ii) to the Issuing Bank for its own account a
fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the Availability Period (or until the date
that such Letter of Credit is irrevocably cancelled, whichever is later), as
well as the Issuing Bank’s standard fees with respect to issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder.
 
(d)  Payments.    Accrued fees shall be payable quarterly in arrears on the last
day of each February, May, August and November, commencing on May 31, 2002 and
on the Revolving Commitment Termination Date (and if later, the date the Loans
and LC Exposure shall be repaid in their entirety).
 
SECTION 2.16.    Computation of Interest and Fees.
 
All computations of interest and fees hereunder shall be made on the basis of a
year of 360 days for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest or fees
are payable (to the extent computed on the



30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

basis of days elapsed). Each determination by the Administrative Agent of an
interest amount or fee hereunder shall be made in good faith and, except for
manifest error, shall be final, conclusive and binding for all purposes.
 
SECTION 2.17.    Inability to Determine Interest Rates.    If prior to the
commencement of any Interest Period for any Eurodollar Borrowing,
 
(i)  the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant interbank market, adequate means do not exist for
ascertaining LIBOR for such Interest Period, or
 
(ii)  the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBO Rate does not adequately and fairly reflect the
cost to such Lenders (or Lender, as the case may be) of making, funding or
maintaining their (or its, as the case may be) Eurodollar Loans for such
Interest Period, the Administrative Agent shall give written notice (or
telephonic notice, promptly confirmed in writing) to the Borrower and to the
Lenders as soon as practicable thereafter. In the case of Eurodollar Loans,
until the Administrative Agent shall notify the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) the
obligations of the Lenders to make Eurodollar Revolving Loans or to continue or
convert outstanding Loans as or into Eurodollar Loans shall be suspended and
(ii) all such affected Loans shall be converted into Base Rate Loans on the last
day of the then current Interest Period applicable thereto unless the Borrower
prepays such Loans in accordance with this Agreement. Unless the Borrower
notifies the Administrative Agent at least one Business Day before the date of
any Eurodollar Revolving Borrowing for which a Notice of Revolving Borrowing has
previously been given that it elects not to borrow on such date, then such
Revolving Borrowing shall be made as a Base Rate Borrowing.
 
SECTION 2.18.    Illegality.    If any Change in Law shall make in unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrower and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Eurodollar Revolving Loans, or to continue or convert
outstanding Loans as or into Eurodollar Loans, shall be suspended. In the case
of the making of a Eurodollar Revolving Borrowing, such Lender’s Revolving Loan
shall be made as a Base Rate Loan as part of the same Revolving Borrowing for
the same Interest Period and if the affected Eurodollar Loan is then
outstanding, such Loan shall be converted to a Base Rate Loan either (i) on the
last day of the then current Interest Period applicable to such Eurodollar Loan
if such Lender may lawfully continue to maintain such Loan to such date or (ii)
immediately if such Lender shall determine that it may not lawfully continue to
maintain such Eurodollar Loan to such date. Notwithstanding the foregoing, the
affected Lender shall, prior to giving such notice to the Administrative Agent,
designate a different Applicable Lending Office if such designation would avoid
the need for giving such notice and if such designation would not otherwise be
disadvantageous to such Lender in the good faith exercise of its discretion.



31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 2.19.    Increased Costs.
 
(a)  If any Change in Law shall:
 
(i)  impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of the Adjusted
LIBO Rate hereunder against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or
 
(ii)  impose on any Lender or on the Issuing Bank or the eurodollar interbank
market any other condition affecting this Agreement or any Eurodollar Loans made
by such Lender or any Letter of Credit or any participation therein;
 
and the result of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount), then the Borrower shall promptly pay, upon written notice from
and demand by such Lender on the Borrower (with a copy of such notice and demand
to the Administrative Agent), to the Administrative Agent for the account of
such Lender, within fifteen Business Days after the date of such notice and
demand, additional amount or amounts reasonably sufficient to compensate such
Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.
 
(b)  If any Lender or the Issuing Bank shall have determined that on or after
the date of this Agreement any Change in Law regarding capital requirements has
or would have the effect of reducing the rate of return on such Lender’s or the
Issuing Bank’s capital (or on the capital of such Lender’s or the Issuing Bank’s
parent corporation) as a consequence of its obligations hereunder or under or in
respect of any Letter of Credit to a level below that which such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s parent corporation could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies or the policies of such Lender’s or the
Issuing Bank’s parent corporation with respect to capital adequacy) then, from
time to time, within fifteen (15) Business Days after receipt by the Borrower of
written demand by such Lender (with a copy thereof to the Administrative Agent),
the Borrower shall pay to such Lender such reasonable additional amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s parent corporation for any such reduction suffered.
 
(c)  A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts reasonably necessary to compensate such Lender or the Issuing Bank or
such Lender’s or the Issuing Bank’s parent corporation, as the case may be,
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower (with a copy to the Administrative Agent) and shall be conclusive,
absent manifest error. The Borrower shall pay any such Lender or the Issuing
Bank, as the case may be, such amount or amounts within 15 days after receipt
thereof.



32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d)  Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation.
 
SECTION 2.20.    Funding Indemnity.    In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked), then, in any such event, the Borrower shall compensate each Lender,
within fifteen (15) Business Days after written demand from such Lender, for any
loss, cost or expense attributable to such event. In the case of a Eurodollar
Loan, such loss, cost or expense shall be deemed to include an amount determined
by such Lender to be the excess, if any, of (A) the amount of interest that
would have accrued on the principal amount of such Eurodollar Loan if such event
had not occurred at the Adjusted LIBO Rate applicable to such Eurodollar Loan
for the period from the date of such event to the last day of the then current
Interest Period therefore (or in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Eurodollar Loan) over (B) the amount of interest that would accrue on the
principal amount of such Eurodollar Loan for the same period if the Adjusted
LIBO Rate were set on the date such Eurodollar Loan was prepaid or converted or
the date on which the Borrower failed to borrow, convert or continue such
Eurodollar Loan. A certificate as to any additional amount payable under this
Section 2.20 submitted to the Borrower by any Lender (with a copy to the
Administrative Agent) shall be conclusive, absent manifest error.
 
SECTION 2.21.    Taxes.
 
(a)  Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, any Lender or the Issuing Bank (as
the case may be) shall receive an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions
and (iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
 
(b)  In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law; provided, however, the
Lenders and the Administrative Agent shall use their reasonable efforts to avoid
the imposition of any such Other Taxes.
 
(c)  The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within fifteen (15) Business Days after written demand therefore,
for the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of the Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed



33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

or asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive
absent manifest error.
 
(d)  As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(e)  Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the Code or any treaty to which the United States is a
party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate.
Without limiting the generality of the foregoing, each Foreign Lender agrees
that it will deliver to the Administrative Agent and the Borrower (or in the
case of a Participant, to the Lender from which the related participation shall
have been purchased), as appropriate, two (2) duly completed copies of (i)
Internal Revenue Service Form W-8 ECI, or any successor form thereto, certifying
that the payments received from the Borrower hereunder are effectively connected
with such Foreign Lender’s conduct of a trade or business in the United States;
or (ii) Internal Revenue Service Form W-8 BEN, or any successor form thereto,
certifying that such Foreign Lender is entitled to benefits under an income tax
treaty to which the United States is a party which reduces the rate of
withholding tax on payments of interest; or (iii) Internal Revenue Service Form
W-8 BEN, or any successor form prescribed by the Internal Revenue Service,
together with a certificate (A) establishing that the payment to the Foreign
Lender qualifies as “portfolio interest” exempt from U.S. withholding tax under
Code section 871(h) or 881(c), and (B) stating that (1) the Foreign Lender is
not a bank for purposes of Code section 881(c)(3)(A), or the obligation of the
Borrower hereunder is not, with respect to such Foreign Lender, a loan agreement
entered into in the ordinary course of its trade or business, within the meaning
of that section; (2) the Foreign Lender is not a 10% shareholder of the Borrower
within the meaning of Code section 871(h)(3) or 881(c)(3)(B); and (3) the
Foreign Lender is not a controlled foreign corporation that is related to the
Borrower within the meaning of Code section 881(c)(3)(C); or (iv) such other
Internal Revenue Service forms as may be applicable to the Foreign Lender,
including Forms W-8 IMY or W-8 EXP. Each such Foreign Lender shall deliver to
the Borrower and the Administrative Agent such forms on or before the date that
it becomes a party to this Agreement (or in the case of a Participant, on or
before the date such Participant purchases the related participation). In
addition, each such Foreign Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Foreign
Lender. Each such Foreign Lender shall promptly notify the Borrower and the
Administrative Agent at any time that it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower (or any
other form of certification adopted



34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

by the Internal Revenue Service for such purpose) which such notice shall create
in Borrower the right to replace such Lender pursuant to Section 2.23 hereof.
 
(f)  Each Lender agrees upon the request of the Borrower and at the Borrower’s
expense to complete, accurately and in a manner reasonably satisfactory to the
Borrower and the Administrative Agent, and to execute, arrange for any required
certification of, and deliver to the Borrower (with a copy to the Administrative
Agent) (or to such government or taxing authority as the Borrower or
Administrative Agent reasonably directs), any other form or document that may be
required under the laws of any jurisdiction outside the United States to allow
the Borrower to make a payment under this Agreement or the other Loan Documents
without any deduction or withholding for or on account of any taxes of the type
described in Section 2.21 hereof or with any such deduction or withholding for
or on account of such taxes at a reduced rate, in each case so long as such
Lender is (i) legally entitled to provide such certification and deliver such
form or document and (ii) such action is consistent with its overall tax
policies and is not otherwise, in the judgment of such Lender, impractical or
disadvantageous in any material respect to such Lender.
 
(g)  Notwithstanding any provision of Section 2.21 above to the contrary, the
Borrower shall not have any obligations to pay any taxes or to indemnify any
Lender for such taxes pursuant to this Section 2.21 to the extent that such
taxes result from (i) the failure of any Lender to comply with its obligations
pursuant to Section 2.21(f) or (ii) any representation made on Form 1001, 4224
or W-8 or successor applicable form or certification by any Lender incurring
such taxes proving to have been incorrect, false or misleading in any material
respect when so made or deemed to be made or (iii) such Lender changing its
Applicable Lending Office to a jurisdiction in which such taxes arise, except to
the extent in the judgment of such Lender such change was required by the terms
of this Agreement.
 
(h)  To the extent that the payment of any Lender’s Indemnified Taxes or Other
Taxes by the Borrower hereunder gives rise from time to time to a Tax Benefit to
such Lender in any jurisdiction other than the jurisdiction which imposed such
Indemnified Taxes or Other Taxes, such Lender shall pay to the Borrower the
amount of each such Tax Benefit so recognized or received. The amount of each
Tax Benefit and, therefore, payment to the Borrower will be determined from time
to time by the relevant Lender in its sole discretion, which determination shall
be binding and conclusive on all parties hereto. Each such payment will be due
and payable by such Lender to the Borrower within a reasonable time after the
filing of the tax return in which such Tax Benefit is recognized or, in the case
of any tax refund, after the refund is received; provided, however, if at any
time thereafter such Lender is required to rescind such Tax Benefit or such Tax
Benefit is otherwise disallowed or nullified, the Borrower shall promptly, after
notice thereof from such Lender, repay to such Lender the amount of such Tax
Benefit previously paid to such Lender and which has been rescinded, disallowed
or nullified. For purposes hereof, the term “Tax Benefit” shall mean the amount
by which any Lender’s income tax liability for the taxable period in question is
reduced below what would have been payable had the Borrower not been required to
pay such Lender’s taxes hereunder.



35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 2.22.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
 
(a)  The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.19, 2.20 or 2.21, or otherwise) prior to
12:00 noon, on the date when due, in immediately available funds, free and clear
of any defenses, rights of set-off, counterclaim, or withholding or deduction of
taxes. Any amounts received after such time on any date may, in the discretion
of the Administrative Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Administrative Agent at the Payment Office, except
payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.19,
2.20 and 2.21 and 10.3 shall be made directly to the Persons entitled thereto.
The Administrative Agent shall distribute any such payments received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be made payable for the period of such extension. All payments
hereunder shall be made in Dollars.
 
(b)  If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
 
(c)  If any Lender shall, by exercising any right of set-of or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
that would result in such Lender receiving payment of a greater proportion of
the aggregate amount of its Revolving Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swingline Loans; provided, that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements or Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower



36



--------------------------------------------------------------------------------

TABLE OF CONTENTS

consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
 
(d)  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount or amounts due. In such event, if the Borrower
has not in fact made such payment, then each of the Lenders or the Issuing Bank,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.
 
(e)  If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.6(b), 2.24(d) or (e), 2.22(d), 2.7(b) or 10.3(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
 
SECTION 2.23.    Mitigation of Obligations.    (a)  If any Lender requests
compensation under Section 2.19, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.21, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.19 or Section 2.21, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with such
designation or assignment.
 
(b)  If any Lender requests compensation under Section 2.19, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority of the account of any Lender pursuant to Section 2.21, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions set forth in
Section 10.4(b) all its interests, rights and obligations under this Agreement
to an Eligible Assignee that shall assume such obligations (which Eligible
Assignee may be another Lender); provided, that (i) the Borrower shall have
received the prior written consent of the Administrative Agent, which consent
shall not be unreasonably withheld, (ii) such Lender shall have received payment
of an



37



--------------------------------------------------------------------------------

TABLE OF CONTENTS

amount equal to the outstanding principal amount of all Loans owed to it,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the Eligible Assignee (in the case of such outstanding principal
and accrued interest) and from the Borrower (in the case of all other amounts)
and (iii) in the case of a claim for compensation under Section 2.19 or payments
required to be made pursuant to Section 2.21, such assignment will result in a
reduction in such compensation or payments. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.
 
SECTION 2.24.    Letters of Credit.
 
(a)  During the Availability Period, the Issuing Bank, in reliance upon the
agreements of the other Lenders pursuant to Section 2.24(d), agrees to issue, at
the request of the Borrower, Letters of Credit for the account of the Borrower
on the terms and conditions hereinafter set forth; provided, that (i) each
Letter of Credit shall expire on the earlier of (A) the date one year after the
date of issuance of such Letter of Credit (or in the case of any renewal or
extension thereof, one year after such renewal or extension) and (B) the date
that is five (5) Business Days prior to the Revolving Commitment Termination
Date; (ii) each Letter of Credit shall be in a stated amount of at least
$100,000; and (iii) the Borrower may not request any Letter of Credit, if, after
giving effect to such issuance (A) the aggregate LC Exposure would exceed the LC
Commitment or (B) the aggregate LC Exposure, plus the aggregate outstanding
Revolving Credit Exposure of all Lenders would exceed the Aggregate Revolving
Commitments. Upon the issuance of each Letter of Credit each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Issuing Bank without recourse a participation in such Letter of Credit equal
to such Lender’s Pro Rata Share of the aggregate amount available to be drawn
under such Letter of Credit. Each issuance of a Letter of Credit shall be deemed
to utilize the Revolving Commitment of each Lender by an amount equal to the
amount of such participation.
 
(b)  To request the issuance of a Letter of Credit (or any amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall give the
Issuing Bank and the Administrative Agent irrevocable written notice at least
three (3) Business Days prior to the requested date of such issuance specifying
the date (which shall be a Business Day) such Letter of Credit is to be issued
(or amended, extended or renewed, as the case may be), the expiration date of
such Letter of Credit, the amount of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. In addition to the
satisfaction of the conditions in Article III, the issuance of such Letter of
Credit (or any amendment which increases the amount of such Letter of Credit)
will be subject to the further conditions that such Letter of Credit shall be in
such form and contain such terms as the Issuing Bank shall approve and that the
Borrower shall have executed and delivered any additional applications,
agreements and instruments relating to such Letter of Credit as the Issuing Bank
shall reasonably require; provided, that in the event of any conflict between
such applications, agreements or instruments and this Agreement, the terms of
this Agreement shall control.



38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(c)  At least two Business Days prior to the issuance of any Letter of Credit,
the Issuing Bank will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received such notice and if not, the
Issuing Bank will provide the Administrative Agent with a copy thereof. Unless
the Issuing Bank has received notice from the Administrative Agent on or before
the Business Day immediately preceding the date the Issuing Bank is to issue the
requested Letter of Credit (1) directing the Issuing Bank not to issue the
Letter of Credit because such issuance is not then permitted hereunder because
of the limitations set forth in Section 2.24(a) or that one or more conditions
specified in Article III are not then satisfied, then, subject to the terms and
conditions hereof, the Issuing Bank shall, on the requested date, issue such
Letter of Credit in accordance with the Issuing Bank’s usual and customary
business practices.
 
(d)  The Issuing Bank shall examine all documents purporting to represent a
demand for payment under a Letter of Credit promptly following its receipt
thereof. The Issuing Bank shall notify the Borrower and the Administrative Agent
of such demand for payment and whether the Issuing Bank has made or will make a
LC Disbursement thereunder; provided, that any failure to give or delay in
giving such notice shall not relieve the Borrower of its obligation to reimburse
the Issuing Bank and the Lenders with respect to such LC Disbursement. The
Borrower shall be irrevocably and unconditionally obligated to reimburse the
Issuing Bank for any LC Disbursements paid by the Issuing Bank in respect of
such drawing, without presentment, demand or other formalities of any kind.
Unless the Borrower shall have notified the Issuing Bank and the Administrative
Agent prior to 11:00 a.m. on the Business Day immediately prior to the date on
which such drawing is honored that the Borrower intends to reimburse the Issuing
Bank for the amount of such drawing in funds other than from the proceeds of
Revolving Loans, the Borrower shall be deemed to have timely given a Notice of
Revolving Borrowing to the Administrative Agent requesting the Lenders to make a
Base Rate Borrowing on the date on which such drawing is honored in an exact
amount due to the Issuing Bank; provided, that for purposes solely of such
Borrowing, the conditions precedents set forth in Section 3.2 hereof shall not
be applicable. The Administrative Agent shall notify the Lenders of such
Borrowing in accordance with Section 2.3, and each Lender shall make the
proceeds of its Base Rate Loan included in such Borrowing available to the
Administrative Agent for the account of the Issuing Bank in accordance with
Section 2.8. The proceeds of such Borrowing shall be applied directly by the
Administrative Agent to reimburse the Issuing Bank for such LC Disbursement.
 
(e)  If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Issuing Bank) shall
be obligated to fund the participation that such Lender purchased pursuant to
subsection (a) in an amount equal to its Pro Rata Share of such LC Disbursement
on and as of the date which such Base Rate Borrowing should have occurred. Each
Lender’s obligation to fund its participation shall be absolute and
unconditional and shall not be affected by any circumstance, including without
limitation (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender or any other Person may have against the Issuing Bank or any other
Person for any reason whatsoever, (ii) the existence of a Default or an Event of
Default or the termination of the Aggregate Revolving Commitments, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower or any
of its Subsidiaries, (iv) any breach of this Agreement by the Borrower or any
other



39



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Lender, (v) any amendment, renewal or extension of any Letter of Credit or (vi)
any other circumstance, happening or event whatsoever, whether or not similar to
any of the foregoing. On the date that such participation is required to be
funded, each Lender shall promptly transfer, in immediately available funds, the
amount of its participation to the Administrative Agent for the account of the
Issuing Bank. Whenever, at any time after the Issuing Bank has received from any
such Lender the funds for its participation in a LC Disbursement, the Issuing
Bank (or the Administrative Agent on its behalf) receives any payment on account
thereof, the Administrative Agent or the Issuing Bank, as the case may be, will
distribute to such Lender its Pro Rata Share of such payment; provided, that if
such payment is required to be returned for any reason to the Borrower or to a
trustee, receiver, liquidator, custodian or similar official in any bankruptcy
proceeding, such Lender will return to the Administrative Agent or the Issuing
Bank any portion thereof previously distributed by the Administrative Agent or
the Issuing Bank to it.
 
(f)  To the extent that any Lender shall fail to pay any amount required to be
paid pursuant to paragraph (d) of this Section 2.24 on the due date therefor,
such Lender shall pay interest to the Issuing Bank (through the Administrative
Agent) on such amount from such due date to the date such payment is made at a
rate per annum equal to the Federal Funds Rate; provided, that if such Lender
shall fail to make such payment to the Issuing Bank within three (3) Business
Days of such due date, then, retroactively to the due date, such Lender shall be
obligated to pay interest on such amount at the Default Rate.
 
(g)  If any Event of Default shall occur and be continuing, on the Business Day
that the Borrower receives notice from the Administrative Agent or the Required
Lenders demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Issuing Bank and the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid fees thereon; provided, that the obligation to deposit such
cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (g), (h) or (i) of Section 8.1. Such deposit shall be held by the
Administrative Agent as collateral in an interest bearing account (which account
shall be chosen in the sole discretion of the Administrative Agent and at the
Borrower’s risk and expense) for the payment and performance of the obligations
of the Borrower under this Agreement. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Borrower agrees to execute any documents and/or certificates
to effectuate the intent of this paragraph. Other than any interest earned on
the investment of such deposits, which investments shall be made at the option
and sole discretion of the Administrative Agent and at the Borrower’s risk and
expense, such deposits shall not bear interest. Interest and profits on such
investments shall accumulate in such account for the benefit of the Borrower.
Moneys in such account shall applied by the Administrative Agent to reimburse
the Issuing Bank for LC Disbursements for which it had not been reimbursed and
to the extent so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated, with the consent of the
Required Lenders, be applied to satisfy other obligations of the Borrower under
this Agreement. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such



40



--------------------------------------------------------------------------------

TABLE OF CONTENTS

amount (to the extent not so applied as aforesaid) shall be returned to the
Borrower with three Business Days after all Events of Default have been cured or
waived.
 
(h)  Promptly following the end of each fiscal quarter, the Issuing Bank shall
deliver (through the Administrative Agent) to each Lender and the Borrower a
report describing the aggregate Letters of Credit outstanding at the end of such
fiscal quarter. Upon the request of any Lender from time to time, the Issuing
Bank shall deliver to such Lender any other information reasonably requested by
such Lender with respect to each Letter of Credit then outstanding.
 
(i)  The Borrower’s obligation to reimburse LC Disbursements hereunder shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
and irrespective of any of the following circumstances:
 
(i) Any lack of validity or enforceability of any Letter of Credit or this
Agreement;
 
(ii) The existence of any claim, set-off, defense or other right which the
Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;
 
(iii) Any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;
 
(iv) Payment by the Issuing Bank under a Letter of Credit against presentation
of a draft or other document to the Issuing Bank that does not comply with the
terms of such Letter of Credit;
 
(v) Any other event or circumstance whatsoever, whether or not similar to any of
the foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder; or
 
(vi) The existence of a Default or an Event of Default.
 
Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be



41



--------------------------------------------------------------------------------

TABLE OF CONTENTS

construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts or other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree, that in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
 
(j)  Each Letter of Credit shall be subject to the Uniform Customs and Practices
for Documentary Credits (1993 Revision), International Chamber of Commerce
Publication No. 500, as the same may be amended from time to time, and, to the
extent not inconsistent therewith, the governing law of this Agreement set forth
in Section 10.5.
 
ARTICLE III
 
CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
 
SECTION 3.1.    Conditions To Effectiveness.    The obligations of the Lenders
(including the Swingline Lender) to make Loans and the obligation of the Issuing
Bank to issue any Letter of Credit hereunder shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 10.2).
 
(a)  The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Closing Date, including reimbursement or payment
of all out-of-pocket expenses (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent) required to be reimbursed
or paid by the Borrower hereunder, under any other Loan Document and under any
agreement with the Administrative Agent or SunTrust Robinson Humphrey Capital
Markets, Inc., as Lead Arranger.
 
(b)  The Administrative Agent (or its counsel) shall have received the
following:
 
(i)  a counterpart of this Agreement signed by or on behalf of each party
thereto or written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement;
 
(ii)  a duly executed Note payable to each Lender;
 
(iii)  a duly executed Subsidiary Guarantee Agreement and Indemnity and
Contribution Agreement;



42



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iv)  the duly executed Pledge Agreement(s), if any, together with any and all
certificates representing the Capital Stock pledged thereby, instruments of
transfer and stock powers endorsed in blank, and Uniform Commercial Code
financing statements in appropriate form with respect thereto;
 
(v)  evidence that the Borrower’s Existing Credit Agreement has been terminated,
and all interest, fees and principal accrued thereunder through the Closing Date
will be paid in full from the initial Revolving Loan;
 
(vi)  a certificate of the Secretary or Assistant Secretary of each Loan Party,
attaching and certifying copies of its bylaws and of the resolutions of its
boards of directors, authorizing the execution, delivery and performance of the
Loan Documents to which it is a party and certifying the name, title and true
signature of each officer of such Loan Party executing the Loan Documents to
which it is a party;
 
(vii)  certified copies of the articles of incorporation or other charter
documents of each Loan Party, together with certificates of good standing or
existence, as may be available from the Secretary of State of the jurisdiction
of incorporation of such Loan Party and each other jurisdiction where such Loan
Party is required to be qualified to do business as a foreign corporation;
 
(viii)  the favorable written opinions of (A) Patricia Wilson, general counsel
of the Loan Parties and (B) Alston & Bird LLP, special counsel to the Loan
Parties, addressed to the Administrative Agent and each of the Lenders, each
covering such matters relating to the Loan Parties, the Loan Documents and the
transactions contemplated therein as the Administrative Agent or the Required
Lenders shall reasonably request;
 
(ix)  a certificate, dated the Closing Date and signed by a Responsible Officer,
confirming compliance with the conditions set forth in paragraphs (a), (b) and
(c) of Section 3.2;
 
(x)  duly executed Notices of Borrowing, if applicable;
 
(xi)  a duly executed funds disbursement agreement, together with a report
setting forth the sources and uses of the proceeds hereof;
 
(xii)  certified copies of all consents, approvals, authorizations,
registrations and filings and orders required or advisable to be made or
obtained under any Requirement of Law, or by any Contractual Obligation of each
Loan Party, in connection with the execution, delivery, performance, validity
and enforceability of the Loan Documents or any of the transactions contemplated
thereby, and such consents, approvals, authorizations, registrations, filings
and orders shall be in full force and effect and all applicable waiting periods
shall have expired; and
 
(xiii)  certificates of insurance, in form and detail acceptable to the
Administrative Agent, describing the types and amounts of insurance (property
and liability) covering any of the tangible insurable property maintained by the
Loan Parties;



43



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(xiv) a certificate, dated the Closing Date and signed by the chief financial
officer of each Loan Party, confirming the solvency of each Loan Party before
and after giving effect to all transactions contemplated by the Loan Documents,
together with the Projections of the Borrower as of the Closing Date;
 
(xv) copies of (A) the internally prepared quarterly financial statements of the
Borrower and its subsidiaries on a consolidated basis for the fiscal quarter
ending on March 1, 2002, (B) the audited consolidated financial statements for
the Borrower and its subsidiaries for the Fiscal Years ending 1999, 2000 and
2001, including balance sheets income and cash flow statements audited by an
independent public accountant of recognized national standing and prepared in
conformity with GAAP, and (C) any such other financial information as
Administrative Agent may request; and
 
(xvi) a certified copy of the Indenture pursuant to which the Convertible Notes
were issued and any amendments, modifications or waivers related thereto.
 
(c) The Administrative Agent shall have received such other documents,
certificates, information or legal opinions as the Administrative Agent or the
Required Lenders may reasonably request, all in form and substance reasonably
satisfactory to the Administrative Agent or the Required Lenders.
 
SECTION 3.2.    Each Credit Event.    The obligation of each Lender to make a
Loan on the occasion of any Borrowing and of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit is subject to the satisfaction of the
following conditions:
 
(a)  at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall exist; and
 
(b)  all representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, extension or renewal
of such Letter of Credit, in each case before and after giving effect thereto,
except for changes expressly permitted herein and except to the extent such
representations and warranties relate solely to an earlier date; and
 
(c)  since the date of the most recent financial statements of the Borrower
described in Section 4.4 or Section 5.1, there shall have been no change which
has had or could reasonably be expected to have a Material Adverse Effect.
 
Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section 3.2.
 
SECTION 3.3.    Delivery of Documents.    All of the Loan Documents,
certificates, legal opinions and other documents and papers referred to in this
Article III, unless otherwise specified, shall be delivered to the
Administrative Agent for the account of each of the Lenders and, except for the
Notes, in sufficient counterparts or copies for each of the Lenders and shall be
in form and substance satisfactory in all respects to the Administrative Agent.



44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:
 
SECTION 4.1.    Existence; Power.    The Borrower and each of its Subsidiaries
(i) is duly organized, validly existing and in good standing as a corporation
under the laws of the jurisdiction of its organization, (ii) is duly qualified
to transact business in every jurisdiction set forth on Schedule 4.1, and the
failure of the Borrower to be so qualified in any other jurisdiction could not
reasonably be expected to have or cause a Material Adverse Effect, and (iii) has
all powers and all governmental licenses, authorizations, consents and approvals
required to carry on its business as now conducted, except where the failure to
have any such licenses, authorizations, consents and approvals could not
reasonably be expected to have or cause a Material Adverse Effect.
 
SECTION 4.2.    Organizational Power; Authorization.    The execution, delivery
and performance by each Loan Party of the Loan Documents to which it is a party
are within such Loan Party’s organizational powers and have been duly authorized
by all necessary organizational, and if required, stockholder, action. This
Agreement has been duly executed and delivered by the Borrower, and constitutes,
and each other Loan Document to which any Loan Party is a party, when executed
and delivered by such Loan Party, will constitute, valid and binding obligations
of the Borrower or such Loan Party (as the case may be), enforceable against it
in accordance with their respective terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity.
 
SECTION 4.3.    Governmental Approvals; No Conflicts.    The execution, delivery
and performance by the Borrower of this Agreement, and by each Loan Party of the
other Loan Documents to which it is a party (a) do not require any consent or
approval of, registration or filing with, or any action by, any Governmental
Authority, except those as have been obtained or made and are in full force and
effect or where the failure to do so, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of the Borrower or any of the Subsidiary Loan Parties
or any judgment or order of any Governmental Authority which could reasonably be
expected to have a Material Adverse Effect, (c) will not violate or result in a
default under any indenture, material agreement or other material instrument
binding on the Borrower or any of the Subsidiary Loan Parties or any of its
assets or give rise to a right thereunder to require any payment to be made by
the Borrower or any of the Subsidiary Loan Parties and (d) will not result in
the creation or imposition of any Lien on any asset of the Borrower or any of
the Subsidiary Loan Parties except Liens (if any) created under the Loan
Documents.
 
SECTION 4.4.    Financial Statements.    The Borrower has furnished to each
Lender (i) the audited consolidated balance sheet of the Borrower and its
Subsidiaries as of May 31, 2001 and the related consolidated statements of
income, shareholders’ equity and cash flows



45



--------------------------------------------------------------------------------

TABLE OF CONTENTS

for the Fiscal Year then ended prepared by Arthur Andersen LLP and (ii) the
unaudited consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of the March 1, 2002, and the related unaudited consolidated statements
of income and cash flows for the fiscal quarter and year-to-date period then
ending, certified by a Responsible Officer. Such financial statements fairly
present in all material respects the consolidated financial condition of the
Borrower and its Subsidiaries as of such dates and the consolidated results of
operations for such periods in conformity with GAAP consistently applied,
subject to year end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii). Since May 31, 2001, there have
been no changes with respect to the Borrower and its Subsidiaries which have had
or could reasonably be expected to have, singly or in the aggregate, a Material
Adverse Effect.
 
SECTION 4.5.    Litigation and Environmental Matters.
 
(a)  Except for matters set forth on Schedule 4.5(a), no litigation,
investigation or proceeding of or before any arbitrators or Governmental
Authorities is pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of the Subsidiary Loan Parties (i) as
to which there is a reasonable possibility of an adverse determination that
could reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect or (ii) which in any manner draws into question the
validity or enforceability of this Agreement or any other Loan Document.
 
(b)  Except for matters set forth on Schedule 4.5(b), neither the Borrower nor
any of the Subsidiary Loan Parties (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
 
SECTION 4.6.    Compliance with Laws and Agreements.    Except where
non-compliance, either singly or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, the Borrower and each
Subsidiary Loan Party is in compliance with (a) all applicable laws, rules,
regulations, judgments and orders of any Governmental Authority except where
such compliance is being contested in good faith through appropriate
proceedings, and (b) all indentures, agreements or other instruments binding
upon it or its properties.
 
SECTION 4.7.    Investment Company Act, Etc.    Neither the Borrower nor any of
the Subsidiary Loan Parties is (a) an “investment company”, or is “controlled”
by an “investment company” as such terms are defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended, (b) a “holding
company” as defined in, or subject to regulation under, the Public Utility
Holding Company Act of 1935, as amended or (c) otherwise subject to any other
regulatory scheme limiting its ability to incur debt.
 
SECTION 4.8.    Taxes.    The Borrower and the Subsidiary Loan Parties have
timely filed or caused to be filed all Federal income tax returns and all other
material tax returns that are required to be filed by them, and have paid all
taxes shown to be due and payable on such returns or on any assessments made
against it or its property and all other taxes, fees or other charges



46



--------------------------------------------------------------------------------

TABLE OF CONTENTS

imposed on it or any of its property by any Governmental Authority, except (i)
to the extent the failure to do so would not have a Material Adverse Effect or
(ii) where the same are currently being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary Loan Party, as the
case may be, has set aside on its books adequate reserves. The charges, accruals
and reserves on the books of the Borrower and the Subsidiary Loan Parties in
respect of such taxes are adequate, and no tax liabilities that could be
materially in excess of the amount so provided are anticipated.
 
SECTION 4.9.    Margin Regulations.    None of the proceeds of any of the Loans
or Letters of Credit will be used for “purchasing” or “carrying” any “margin
stock” with the respective meanings of each of such terms under Regulation U as
now and from time to time hereafter in effect or for any purpose that violates
the provisions of the applicable Margin Regulations.
 
SECTION 4.10.    ERISA.    No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than
$5,000,000 of the fair market value of the assets of such Plan, and the present
value of all accumulated benefit obligations of all underfunded Plans (based on
the assumptions used for purposes of Statement of Financial Standards No. 87)
did not, as of the date of the most recent financial statements reflecting such
amounts, exceed by more than $5,000,000 of the fair market value of the assets
of all such underfunded Plans.
 
SECTION 4.11.    Ownership of Property.
 
(a)  Each of the Borrower and the Subsidiary Loan Parties has good title to, or
valid leasehold interests in, all of its real and personal property material to
the operation of its business (except for any such failure that, individually or
in the aggregate, would not have a Material Adverse Effect), including without
limitation, all properties reflected in the Borrower’s most recent consolidated
financial statements provided to the Lenders as described in Section 4.4 or
delivered pursuant to Section 5.1, as the case may be (but excluding any such
assets sold in the ordinary course of business, or as otherwise expressly
permitted by Section 7.6 of this Agreement or consented to in writing by the
Required Lenders, subsequent to the date of such financial statements), and none
of such properties is subject to any Lien except as permitted by Section 7.2.
 
(b)  Each of the Borrower and its Subsidiary Loan Parties owns, or is licensed,
or otherwise has the right, to use, all patents, trademarks, service marks,
trade names, copyrights and other intellectual property material to its
business, and the use thereof by the Borrower and its Subsidiary Loan Parties
does not infringe on the rights of any other Person, except for any such
infringements that, individually or in the aggregate, would not have a Material
Adverse Effect.



47



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 4.12.    Disclosure.    The Borrower has disclosed to the Lenders all
agreements, instruments, and corporate or other restrictions to which the
Borrower or any of the Subsidiary Loan Parties is subject, and all other matters
known to any of them, that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect. Neither the Information
Memorandum nor any of the reports (including without limitation all reports that
the Borrower is required to file with the Securities and Exchange Commission),
financial statements, certificates or other information furnished by or on
behalf of the Borrower to the Administrative Agent or any Lender in connection
with the negotiation or syndication of this Agreement or any other Loan Document
or delivered hereunder or thereunder (as modified or supplemented by any other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, taken as a
whole, in light of the circumstances under which they were made, not misleading.
 
SECTION 4.13.    Labor Relations.    There are no strikes, lockouts or other
material labor disputes or grievances against the Borrower or any of the
Subsidiary Loan Parties, or, to the Borrower’s knowledge, threatened against or
affecting the Borrower or any of the Subsidiary Loan Parties, and no significant
unfair labor practice, charges or grievances are pending against the Borrower or
any of the Subsidiary Loan Parties, or to the Borrower’s knowledge, threatened
against any of them before any Governmental Authority that could reasonably be
expected to have a Material Adverse Effect. All payments due from the Borrower
or any of the Subsidiary Loan Parties pursuant to the provisions of any
collective bargaining agreement have been paid or accrued as a liability on the
books of the Borrower or any such Subsidiary Loan Party, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
 
SECTION 4.14.    Subordination of Subordinated Debt.    This Agreement, and all
amendments, modifications, extensions, renewals, refinancings and refundings
hereof, constitute “Senior Indebtedness” within the meaning of the Indenture;
and the Revolving Loans and all other Obligations of the Borrower to the Lenders
and the Administrative Agent under this Agreement, the Notes and all other Loan
Documents, and all amendments, modifications, extensions, renewals, refundings
or refinancings of any of the foregoing constitute “Senior Indebtedness” of the
Borrower within the meaning of the Indenture, and the holders thereof from time
to time shall be entitled to all of the rights of a holder of “Senior
Indebtedness” pursuant to the Indenture.
 
SECTION 4.15.    Subsidiaries.    Schedule 4.15 sets forth the name of, the
ownership interest of the Borrower in, the jurisdiction of incorporation of, and
the type of, each Subsidiary and identifies each Subsidiary that is a Subsidiary
Loan Party, in each case as of the Closing Date.
 
SECTION 4.16.    Insolvency.    After giving effect to the execution and
delivery of the Loan Documents, the making of the Loans under this Agreement,
the Borrower will not be “insolvent,” within the meaning of such term as used in
O.C.G.A. § 18-2-22 or as defined in § 101 of Title 11 of the United States Code,
as amended from time to time, or be unable to pay its debts generally as such
debts become due, or have an unreasonably small capital to engage in any
business or transaction, whether current or contemplated.



48



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
ARTICLE V
 
AFFIRMATIVE COVENANTS
 
The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or the principal of and interest on any Loan or any fee or any LC
Disbursement remains unpaid or any Letter of Credit remains outstanding:
 
SECTION 5.1.    Financial Statements and Other Information.    The Borrower will
deliver to the Administrative Agent and each Lender:
 
(a)  as soon as available and in any event within 90 days after the end of each
Fiscal Year of Borrower, a copy of the annual audited report for such Fiscal
Year for the Borrower and its Subsidiaries, containing a consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of such Fiscal Year and
the related consolidated statements of income, stockholders’ equity and cash
flows (together with all footnotes thereto) of the Borrower and its Subsidiaries
for such Fiscal Year, setting forth in each case in comparative form the figures
for the previous Fiscal Year, all in reasonable detail and reported on by Ernst
& Young LLP or other independent public accountants of nationally recognized
standing (without a “going concern” or like qualification, exception or
explanation and without any qualification or exception as to scope of such
audit) to the effect that such financial statements present fairly in all
material respects the financial condition and the results of operations of the
Borrower and its Subsidiaries for such Fiscal Year on a consolidated basis in
accordance with GAAP and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards;
 
(b)  as soon as available and in any event within 45 days after the end of each
of the first three fiscal quarters of each Fiscal Year of the Borrower, an
unaudited consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of such fiscal quarter and the related unaudited consolidated statements
of income and cash flows of the Borrower and its Subsidiaries for such fiscal
quarter and the then elapsed portion of such Fiscal Year, setting forth in each
case in comparative form the figures for the corresponding fiscal quarter and
the corresponding portion of Borrower’s previous Fiscal Year, all certified by
the chief financial officer or treasurer of the Borrower as presenting fairly in
all material respects the financial condition and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes;
 
(c)  concurrently with the delivery of the financial statements referred to in
clauses (a) and (b) above, a certificate of a Responsible Officer, (i)
certifying as to whether there exists a Default or Event of Default on the date
of such certificate, and if a Default or an Event of Default then exists,
specifying the details thereof and the action which the Borrower has taken or
proposes to take with respect thereto, (ii) setting forth in reasonable detail
calculations demonstrating compliance with Section 5.10 and Article VI and (iii)
stating whether any change in GAAP or the application thereof has occurred since
the date of the Borrower’s audited financial statements referred to in Section
4.4 and, if any change has occurred, specifying the effect of such change on the
financial statements accompanying such certificate;



49



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d)  within five (5) Business Days after the delivery of the financial
statements referred to in clause (a) above, a certificate of the accounting firm
that reported on such financial statements stating whether they obtained any
knowledge during the course of their examination of such financial statements of
any Default or Event of Default (which certificate may be limited to the extent
required by accounting rules or guidelines);
 
(e)  promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be; and
 
(f)  promptly following any request therefor, such other information regarding
the results of operations, business affairs and financial condition of the
Borrower or any Subsidiary as the Administrative Agent or any Lender may
reasonably request.
 
SECTION 5.2.    Notices of Material Events.    The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
 
(a)  the occurrence of any Default or Event of Default;
 
(b)  the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of the
Borrower, affecting the Borrower or any Subsidiary which is reasonably likely to
be adversely determined and, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;
 
(c)  the occurrence of any event or any other development by which the Borrower
or any of its Subsidiaries (i) fails to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability, or (iv) becomes aware of any basis for any Environmental Liability
and in each of the preceding clauses, which individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect;
 
(d)  the occurrence of any ERISA Event that alone, or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$5,000,000; and
 
(e)  any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
 
(f)  Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
 
SECTION 5.3.    Existence; Conduct of Business.    The Borrower shall at all
times maintain its existence as a corporation in the jurisdiction of its
incorporation. The Borrower shall cause each of its Operating Subsidiaries to
maintain its legal existence, and carry on its



50



--------------------------------------------------------------------------------

TABLE OF CONTENTS

business in substantially the same industry as such business shall be carried on
the date of the first Borrowing hereunder; provided, that (i) the Borrower may
dissolve Subsidiaries from time to time if (x) the Board of Directors of such
Subsidiary has determined that such dissolution is desirable, and (y) such
dissolution could not reasonably be expected to have or cause a Material Adverse
Effect, and (ii) the Borrower or any Subsidiary may eliminate or discontinue a
business line or consummate an Asset Sale pursuant to Section 7.6(a); provided,
further, that nothing in this Section shall prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 7.3.
 
SECTION 5.4.    Compliance with Laws, Etc.    The Borrower will, and will cause
each of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its properties, except
where the failure to do so, either individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
 
SECTION 5.5.    Payment of Obligations.    The Borrower will, and will cause
each of its Subsidiaries to, pay and discharge at or before maturity, all of its
obligations and liabilities (including without limitation all tax liabilities
and claims that could result in a statutory Lien) before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.
 
SECTION 5.6.    Books and Records.    The Borrower will, and will cause each of
its Subsidiaries to, keep proper books of record and account in which full, true
and correct entries shall be made of all dealings and transactions in relation
to its business and activities to the extent necessary to prepare the
consolidated financial statements of Borrower in conformity with GAAP.
 
SECTION 5.7.    Visitation, Inspection, Etc.    The Borrower will, and will
cause each of its Subsidiaries to, permit any representative of the
Administrative Agent or any Lender, to visit and inspect its properties, to
examine its books and records and to make copies and take extracts therefrom,
and to discuss its affairs, finances and accounts with any of its officers and
with its independent certified public accountants, all at such reasonable times
and as often as the Administrative Agent or any Lender may reasonably request
after reasonable prior notice to the Borrower; provided, however, if an Event of
Default has occurred and is continuing, no prior notice shall be required.
 
SECTION 5.8.    Maintenance of Properties; Insurance.    The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, except where the failure to do so, either
individually or it the aggregate, could not reasonably be expected to result in
a Material Adverse Effect and (b) maintain with financially sound and reputable
insurance companies, insurance with respect to its properties and business, and
the properties and business of its Subsidiaries, against loss or damage of the
kinds customarily



51



--------------------------------------------------------------------------------

TABLE OF CONTENTS

insured against by companies in the same or similar businesses operating in the
same or similar locations.
 
SECTION 5.9.    Use of Proceeds and Letters of Credit.    The Borrower will use
the proceeds of all Loans to refinance existing debt on the Closing Date and
thereafter to finance working capital needs, acquisitions contemplated under
Section 7.4, capital expenditures and for other general corporate purposes of
the Borrower and its Subsidiaries. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that would violate any
rule or regulation of the Board of Governors of the Federal Reserve System,
including Regulations T, U or X. All Letters of Credit will be used for general
corporate purposes.
 
SECTION 5.10.    Additional Material Subsidiaries.    (a)  If any Domestic
Operating Subsidiary of the Borrower, whether now existing or hereafter
organized or acquired, has consolidated revenue or assets in any fiscal quarter
that exceeds the Single Subsidiary Threshold, then the Borrower shall cause such
Domestic Operating Subsidiary to become an additional Subsidiary Guarantor, as
provided in this Section 5.10, within 30 days after delivery of the financial
statements required to be delivered pursuant to Section 5.1(a) or (b), as the
case may be, with respect to such fiscal quarter; provided, however, that in
those instances where as a result of an Acquisition, or as a result of the sale,
contribution, or other transfer of assets to a Subsidiary of the Borrower, the
consolidated revenue or assets of the resulting Domestic Operating Subsidiary is
projected (on a pro forma basis) by the Borrower to exceed the Single Subsidiary
Threshold during the current or the immediately succeeding fiscal quarter of the
Borrower, and such Domestic Operating Subsidiary is not then a Subsidiary
Guarantor, the Borrower shall cause such Domestic Operating Subsidiary to become
an additional Subsidiary Guarantor, as provided in this Section 5.10, within 30
days after the date of such Acquisition, sale, contribution or other transfer of
assets.
 
(b)  If any First Tier Non-U.S. Operating Subsidiary, whether now existing or
hereafter organized or acquired, has consolidated revenue or assets in any
fiscal quarter that exceeds the Single Subsidiary Threshold, then the Borrower
shall cause the Applicable Pledge Amount of the Capital Stock of such First Tier
Non-U.S. Operating Subsidiary to be pledged to the Administrative Agent, for the
ratable benefit of the Lenders, the Swingline Lender, the Issuing Bank, and the
Administrative Agent, pursuant to a Pledge Agreement as provided in this Section
5.10, within 30 days after delivery of the financial statements required to be
delivered pursuant to Section 5.1(a) or (b), as the case may be, with respect to
such fiscal quarter; provided, however, that in those instances where as a
result of an Acquisition, or as a result of the sale, contribution, or other
transfer of assets to a Subsidiary of the Borrower, the consolidated revenue or
assets of the resulting First Tier Non-U.S. Operating Subsidiary is projected
(on a pro forma basis) by the Borrower to exceed the Single Subsidiary Threshold
during the current or the immediately succeeding fiscal quarter of the Borrower,
and none of the Capital Stock of such First Tier Non-U.S. Operating Subsidiary
is then pledged to the Administrative Agent pursuant to a Pledge Agreement, then
the Borrower shall cause the Applicable Pledge Amount of the Capital Stock of
such First Tier Non-U.S. Operating Subsidiary to be so pledged to the
Administrative Agent pursuant to a Pledge Agreement as provided in this Section
5.10, within 30 days after the date of such Acquisition, sale, contribution or
other transfer of assets.



52



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(c)  If for any fiscal quarter of the Borrower, the aggregate revenue or assets
(on a non-consolidated basis) of the Borrower and those Domestic Operating
Subsidiaries that are then Subsidiary Guarantors, and those First Tier Non-U.S.
Operating Subsidiaries whose Capital Stock has been pledged to the
Administrative Agent pursuant to a Pledge Agreement, are less than the Aggregate
Subsidiary Threshold, then the Borrower shall cause one or more other Domestic
Operating Subsidiaries to become additional Subsidiary Guarantors, as provided
in this Section 5.10, and/or shall cause the Applicable Pledge Amount of Capital
Stock of one or more other First Tier Non-U.S. Operating Subsidiaries to be
pledged to the Administrative Agent pursuant to a Pledge Agreement, within 30
days after delivery of the financial statements required to be delivered
pursuant to Section 5.1 (a) or (b), as the case may be, with respect to such
fiscal quarter, so that after including the revenue or assets of any such
additional Subsidiary Guarantors and First Tier Non-U.S. Operating Subsidiaries,
the aggregate revenue or assets (on a non-consolidated basis) of the Borrower
and all such Subsidiary Guarantors and First Tier Non-U.S. Operating
Subsidiaries would equal or exceed the Aggregate Subsidiary Threshold for such
fiscal quarter; provided, however, that in those instances where as a result of
an Acquisition, or as a result of the sale, contribution, or other transfer of
assets to a Subsidiary of the Borrower, or as a result of the sale or other
disposition of assets by the Borrower or any Subsidiary (including the sale or
other disposition of the Capital Stock of any Subsidiary), the aggregate revenue
or assets (on a non-consolidated basis) of the Borrower, those Domestic
Operating Subsidiaries that are then Subsidiary Guarantors, and those First Tier
Non-U.S. Operating Subsidiaries whose Capital Stock has been pledged to the
Administrative Agent pursuant to a Pledge Agreement, are projected (on a pro
forma basis) by the Borrower to be less than the Aggregate Subsidiary Threshold
during the current or the immediately succeeding fiscal quarter of the Borrower,
then the Borrower shall cause one or more other Domestic Operating Subsidiaries
to become additional Subsidiary Guarantors, as provided in this Section 5.10,
and/or shall cause the Applicable Pledge Amount of the Capital Stock of one or
more other First Tier Non-U.S. Operating Subsidiaries to be pledged to the
Administrative Agent pursuant to a Pledge Agreement, within 30 days after the
date of such Acquisition, sale, contribution or other transfer or disposition,
so that after including the revenue or assets of any such additional Subsidiary
Guarantors and First Tier Non-U.S. Operating Subsidiaries, the aggregate revenue
or assets (on a non-consolidated basis) of the Borrower and all such Subsidiary
Guarantors and First Tier Non-U.S. Operating Subsidiaries for such fiscal
quarter would equal or exceed the Aggregate Subsidiary Threshold.
 
(d)  The Borrower may elect at any time to have a Domestic Operating Subsidiary
become an additional Subsidiary Guarantor as provided in this Section 5.10.
 
(e)  Upon the occurrence and during the continuation of any Event of Default, if
the Required Lenders so direct, the Borrower shall (i) cause all of its Domestic
Operating Subsidiaries to become additional Subsidiary Guarantors, as provided
in this Section 5.10, within 30 days after the Borrower’s receipt of written
confirmation of such direction from the Administrative Agent, and (ii) cause the
Applicable Pledge Amount of the Capital Stock of all First Tier Non-U.S.
Subsidiaries to be pledged to the Administrative Agent pursuant to a Pledge
Agreement, as provided in this Section 5.10, within 30 days after the Borrower’s
receipt of written confirmation of such direction from the Administrative Agent.



53



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f)  A Domestic Operating Subsidiary shall become an additional Subsidiary
Guarantor by executing and delivering to the Administrative Agent a Subsidiary
Guarantee Supplement and a Indemnity, Subrogation and Contribution Agreement
Supplement, accompanied by (i) all other Loan Documents related thereto, (ii)
certified copies of certificates or articles of incorporation or organization,
by-laws, membership operating agreements, and other organizational documents,
appropriate authorizing resolutions of the board of directors of such Domestic
Operating Subsidiaries, and opinions of counsel comparable to those delivered
pursuant to Section 3.1(viii), and (iii) such other documents as the
Administrative Agent may reasonably request. No Domestic Operating Subsidiary
that becomes a Subsidiary Guarantor shall thereafter cease to be a Subsidiary
Guarantor or be entitled to be released or discharged from its obligations under
the Subsidiary Guarantee or Indemnity, Subrogation and Contribution Agreement,
except in connection with a sale of such Subsidiary Guarantor’s Capital Stock or
Assets pursuant to Section 7.6, a merger consolidation or other fundamental
change with respect to such Subsidiary Guarantor described in Section 7.3 or
otherwise expressly permitted pursuant to Sections 5.3, 7.3 or 7.6 of this
Agreement or consented to in writing by all of the Lenders.
 
(g)  The Capital Stock of a First Tier Non-U.S. Operating Subsidiary shall be
pledged to the Administrative Agent by the execution and delivery to the
Administrative Agent of a Pledge Agreement, accompanied by (i) all certificates
representing such Capital Stock, instruments of transfer and stock powers
endorsed in blank, and Uniform Commercial Code financing statements in
appropriate form in respect thereof, and (ii) such other documents as the
Administrative Agent may reasonably request (including, without limitation,
certified copies of certificates or articles of incorporation or organization,
by-laws, membership operating agreements, and other organizational documents,
appropriate authorizing resolutions of the Board of Directors of the holders of
such Capital Stock, and opinions of counsel comparable to those delivered
pursuant to Section 3.1(viii)). The Capital Stock of a First Tier Non-U.S.
Operating Subsidiary that has been pledged to the Administrative Agent pursuant
to a Pledge Agreement shall not be entitled thereafter to be released from such
Pledge Agreement, except in connection with a sale of such Capital Stock or such
First Tier Non-U.S. Operating Subsidiary’s Assets pursuant to Section 7.6, a
merger, consolidation or other fundamental change with respect to such
Subsidiary Guarantor described in Section 7.3 or otherwise expressly permitted
pursuant to Sections 5.3, 7.3 or 7.6 of this Agreement or consented to in
writing by all of the Lenders.
 
ARTICLE VI
 
FINANCIAL COVENANTS
 
The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or the principal of or interest on or any Loan remains unpaid or any
fee or any LC Disbursement remains unpaid or any Letter of Credit remains
outstanding:
 
SECTION 6.1.    Leverage Ratio.    The Borrower and its Subsidiaries will have,
as of the end of each fiscal quarter of the Borrower, commencing with the fiscal
quarter ending May 31, 2002 and on each fiscal quarter thereafter, a Leverage
Ratio of not greater than 2.50:1.00.



54



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
SECTION 6.2.    Fixed Charge Coverage Ratio.    The Borrower and its
Subsidiaries will have, as of the end of each fiscal quarter of the Borrower,
commencing with the fiscal quarter ending May 31, 2002 and on each fiscal
quarter thereafter, a Fixed Charge Coverage Ratio of not less than 3.00:1.00.
 
SECTION 6.3.    Minimum Consolidated Net Worth.    The Borrower and its
Subsidiaries will maintain a Consolidated Net Worth in an amount equal to (i)
$207,420,000, plus (ii) 50% of Consolidated Net Income on a cumulative basis for
all preceding fiscal quarters of the Borrower, commencing with the fiscal
quarter ending August 31, 2001, plus (iii) 100% of the net proceeds from any
equity offering, calculated quarterly on the last day of each fiscal quarter,
plus (iv) 100% of the increase to Consolidated Net Worth resulting from the
conversion of any debt of the Borrower into equity (including, without
limitation, the conversion of the Convertible Notes into common stock of the
Borrower); provided, that if Consolidated Net Income is negative in any fiscal
quarter the amount added for such fiscal quarter shall be zero and such negative
Consolidated Net Income shall not reduce the amount of Consolidated Net Income
added from any previous fiscal quarter.
 
SECTION 6.4.    Capital Expenditures.    The Borrower and its Subsidiaries may
make Capital Expenditures during any Fiscal Year in an amount not to exceed (i)
$37,000,000 for the Fiscal Year ending May 30, 2003; (ii) $40,000,000 for the
Fiscal Year ending May 31, 2004; and (iii) $45,000,000 for the Fiscal Year
ending May 31, 2005; provided, however, commencing with the Fiscal Year ending
May 30, 2003, if the actual aggregate amount of Capital Expenditures made by the
Borrower and its Subsidiaries during any Fiscal Year (the “Current CapEx”) is
less than the respective limit specified above for such Fiscal Year (the
“Specified CapEx”), then the applicable limit for the immediately succeeding
Fiscal Year shall be increased by an amount equal to the difference between the
Current CapEx and the Specified CapEx (the “Carryover Amount”). For purposes of
this Section 6.4 Capital Expenditures made by the Borrower in any Fiscal Year
shall be deemed to be made first with Specified CapEx for such Fiscal Year,
then, from the Carryover Amount, if any.
 
ARTICLE VII
 
NEGATIVE COVENANTS
 
The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or the principal of or interest on any Loan remains unpaid or any fee
or any LC Disbursement remains unpaid or any Letter of Credit remains
outstanding:
 
SECTION 7.1.    Indebtedness.    The Borrower will not, and will not permit any
of its Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness, except:
 
(a)  Indebtedness created pursuant to the Loan Documents;
 
(b)  Indebtedness existing on the date hereof and set forth on Schedule 7.1 and
extensions, renewals and replacements of any such Indebtedness which net of
financing fees do not increase the outstanding principal amount thereof
(immediately prior to giving effect to such extension, renewal or replacement)
or shorten the maturity or the weighted average life thereof;



55



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(c)  Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets if secured by a Lien on any such assets
prior to the acquisition thereof; provided, that such Indebtedness is incurred
prior to or within 120 days after such acquisition or the completion of such
construction or improvements or extensions, renewals, and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof
(immediately prior to giving effect to such extension, renewal or replacement)
or shorten the maturity or the weighted average life thereof; provided further,
that the aggregate principal amount of such Indebtedness does not exceed
$15,000,000 at any time outstanding;
 
(d)  Indebtedness of the Borrower owing to any Subsidiary and of any Subsidiary
owing to the Borrower or any other Subsidiary; provided, that any such
Indebtedness that is owed to a Subsidiary that is not a Subsidiary Loan Party
shall be subject to Section 7.4;
 
(e)  Guarantees by the Borrower of Indebtedness or other obligations of any
Subsidiary and by any Subsidiary of Indebtedness or other obligations of the
Borrower or any other Subsidiary; provided, that Guarantees by any Loan Party of
Indebtedness or other obligations of any Subsidiary that is not a Subsidiary
Loan Party shall be subject to Section 7.4;
 
(f)  Indebtedness of any Person which becomes a Subsidiary after the date of
this Agreement and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof
(immediately prior to giving effect to such extension, renewal or replacement)
or shorten the maturity or the weighted average life thereof; provided, that (i)
such Indebtedness exists at the time that such Person becomes a Subsidiary and
is not created in contemplation of or in connection with such Person becoming a
Subsidiary and (ii) the aggregate principal amount of such Indebtedness
permitted hereunder shall not exceed $10,000,000 outstanding at any time;
 
(g)  Indebtedness created pursuant to the Subordinated Debt Documents, together
with any extensions, renewals or refinancings of such Indebtedness, and other,
additional unsecured Indebtedness of Borrower and its Subsidiaries created
subsequent hereto which is subordinated, in right of payment and claim, to the
rights and claims of the Lenders hereunder in respect of the Obligations on
terms not less favorable to the Lenders than those set forth in Subordinated
Debt Documents as in effect on the date hereof, provided that the aggregate
principal amount of all Indebtedness permitted to exist under this subsection
(g), inclusive of the Indebtedness created pursuant to the Subordinated Debt
Documents, shall not exceed $200,000,000 outstanding at any time;
 
(h)  Hedging Obligations permitted by Section 7.10; and
 
(i)  other unsecured Indebtedness in an aggregate principal amount not to exceed
$25,000,000 at any time outstanding.
 
SECTION 7.2.    Negative Pledge.    The Borrower will not, and will not permit
any of its Subsidiaries to, create, incur, assume or suffer to exist any Lien on
any of its assets or property now owned or hereafter acquired or, except:



56



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(a)  Permitted Encumbrances;
 
(b)  any Liens on any property or asset of the Borrower or any Subsidiary
existing on the Closing Date set forth on Schedule 7.2; provided, that such Lien
shall not apply to any other property or asset of the Borrower or any
Subsidiary;
 
(c)  purchase money Liens upon or in any fixed or capital assets to secure the
purchase price or the cost of construction or improvement of such fixed or
capital assets or to secure Indebtedness incurred solely for the purpose of
financing the acquisition, construction or improvement of such fixed or capital
assets (including Liens securing any Capital Lease Obligations); provided, that
(i) such Lien secures Indebtedness permitted by Section 7.1(c), (ii) such Lien
attaches to such asset concurrently or within 120 days after the acquisition,
improvement or completion of the construction thereof; (iii) such Lien does not
extend to any other asset; and (iv) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets;
 
(d)  any Lien (i) existing on any asset of any Person at the time such Person
becomes a Subsidiary of the Borrower, (ii) existing on any asset of any Person
at the time such Person is merged with or into the Borrower or any Subsidiary of
the Borrower or (iii) existing on any asset prior to the acquisition thereof by
the Borrower or any Subsidiary of the Borrower; provided, that any such Lien was
not created in the contemplation of any of the foregoing and any such Lien
secures only those obligations which it secures on the date that such Person
becomes a Subsidiary or the date of such merger or the date of such acquisition;
 
(e)  extensions, renewals, or replacements of any Lien referred to in paragraphs
(a) through (d) of this Section; provided, that the principal amount of the
Indebtedness secured thereby is not increased and that any such extension,
renewal or replacement is limited to the assets originally encumbered thereby;
 
(f)  Liens securing Indebtedness permitted under Section 7.1(e); and
 
(g)  Liens not otherwise permitted by the foregoing paragraphs of this Section
securing Indebtedness, otherwise permitted pursuant to Section 7.2, in an
aggregate principal amount at any time outstanding not to exceed $5,000,000.



57



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION
 
7.3.    Fundamental Changes.

 
(a)  The Borrower will not, and will not permit any Operating Subsidiary to,
merge into or consolidate into any other Person, or permit any other Person to
merge into or consolidate with it, or sell, lease, transfer or otherwise dispose
of (in a single transaction or a series of transactions) all or substantially
all of its assets (in each case, whether now owned or hereafter acquired) or all
or substantially all of the stock of any of its Operating Subsidiaries (in each
case, whether now owned or hereafter acquired) or liquidate or dissolve;
provided, that if at the time thereof and immediately after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing
(i) the Borrower or any Subsidiary may merge with a Person if the Borrower (or
such Subsidiary if the Borrower is not a party to such merger) is the surviving
Person, (ii) any Subsidiary may merge into another Subsidiary; provided, that if
any party to such merger is a Subsidiary Loan Party, the Subsidiary Loan Party
shall be the surviving Person or such other Subsidiary becomes a Subsidiary Loan
Party pursuant to Section 5.10, (iii) any Subsidiary may sell, transfer, lease
or otherwise dispose of all or substantially all of its assets to the Borrower
or to another Subsidiary or, if such transaction is permitted by Section 7.6, to
another Person and (iv) any Subsidiary (other than a Subsidiary Loan Party,
unless such Subsidiary Loan Party is no longer an Operating Subsidiary) may
liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders; provided, that any such merger
involving a Person that is not a wholly-owned Subsidiary immediately prior to
such merger shall not be permitted unless also permitted by Section 7.4.
 
(b)  The Borrower will not, and will not permit any of its Subsidiaries to,
engage in any business other than businesses of the type conducted by the
Borrower and its Subsidiaries on the date hereof and businesses reasonably
related thereto.
 
SECTION 7.4.    Investments, Loans, Etc.    (a)  The Borrower will not, and will
not permit any of its Subsidiaries to, purchase, hold or acquire (including
pursuant to any merger with any Person that was not a wholly-owned Subsidiary
prior to such merger), any common stock, evidence of indebtedness or other
securities (including any option, warrant, or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or permit to exist any investment or any other interest
in, any other Person (all of the foregoing being collectively called
“Investments”), or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person that constitute a business unit,
or create or form any Subsidiary, except (provided such Investments do not
violate Section 7.4(b)):
 
(i)  Investments (other than Permitted Investments) existing on the date hereof
and set forth on Schedule 7.4 (including Investments in Subsidiaries);
 
(ii)  absent the existence of a Default or Event of Default, Permitted
Investments;
 
(iii)  Investments made by the Borrower in or to any Subsidiary Loan Party and
by any Subsidiary Loan Party to the Borrower or in or to another Subsidiary Loan
Party



58



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(including, without limitation, any Person becoming a Subsidiary as a result of
such Investment pursuant to an Acquisition otherwise permitted pursuant to
Section 7.4(i));
 
(iv)  capital contributions of assets as permitted by Section 7.6(a);
 
(v)  Investments made pursuant to an Acquisition otherwise permitted pursuant to
Section 7.4(b);
 
(vi)  (A)  loans or advances (other than travel advances described in clause (D)
below) to employees not exceeding $1,000,000 in aggregate principal amount
outstanding at any time, in each case made in the ordinary course of business
and consistent with practices existing on the Closing Date, (B) deposits
required by government agencies or public utilities, (C) loans or advances by
the Borrower to its Operating Subsidiaries or by such Operating Subsidiaries to
the Borrower or other Operating Subsidiaries, (D) Guarantees permitted pursuant
to Section 7.1(e), (E) travel advances to employees not exceeding $500,000 in
the aggregate principal amount outstanding at any time, in each case made in the
ordinary course of business and consistent with practices existing on the
Closing Date, and (F) loans or advances representing Investments as described in
Schedule 7.4; provided that after giving effect to the making of any loans,
advances or deposits permitted by clauses (A) through (E) of this Section, no
Default or Event of Default shall be in existence (which has not been
specifically waived in writing pursuant to Section 10.2);
 
(vii)  Hedging Obligations permitted by Section 7.10; and
 
(viii)  Other Investments not described in the preceding clauses (i) through
(vii) made in an aggregate amount during any period of four consecutive fiscal
quarters not to exceed 5% of the Borrower’s Consolidated Net Worth as of the end
of the most recent fiscal quarter; and
 
(b) Without the prior written consent of the Required Lenders, the Borrower will
not, nor will it permit any of its Subsidiaries to, acquire, whether directly or
through the purchase of stock, convertible notes or otherwise, effect an
Acquisition, or otherwise acquire any assets, other than (A) the Investments
permitted by Section 7.4(a), (B) the assets of one of its Subsidiaries, or (C)
fixed assets (which fixed assets do not constitute all or substantially all of
the assets of the Person from whom such assets are acquired), unless, in each
case (i) such Acquisition is of a business which is similar (as to product sold
or service rendered) to the Borrower’s or any relevant Subsidiary’s, (ii) such
Acquisition is made upon a negotiated basis with the approval of the board of
directors of the Person to be acquired, or of the percentage of ownership
interests required by the charter documents of such Person to approve any such
Acquisition, (iii) the total amount of cash consideration paid, and Indebtedness
assumed or otherwise becoming part of Consolidated Total Debt (x) in such
Acquisition shall not exceed $50,000,000, and (y) in such Acquisition, together
with the aggregate amount of such cash consideration and Indebtedness in respect
of all other Acquisitions made during the then-current Fiscal Year (or, in the
case of the Borrower’s 2002 Fiscal Year, the period from the Closing Date
through the end of such 2002 Fiscal Year) shall not exceed $75,000,000, (iv) the
then-current market value of all Capital Stock of the Borrower given as
consideration in such Acquisition, if



59



--------------------------------------------------------------------------------

TABLE OF CONTENTS

any, together with the aggregate value of all such Capital Stock given in
respect of all other Acquisitions made during the then-current Fiscal Year, if
any (or, in the case of the Borrower’s 2002 Fiscal Year, the period from the
Closing Date through the end of such 2002 Fiscal Year) shall not exceed
$75,000,000, and (v) no Default or Event of Default shall be in existence or be
caused thereby which has not been specifically waived in writing pursuant to
Section 10.2 (and, if requested by the Administrative Agent, the Borrower has
provided to the Administrative Agent a certificate to such effect, with
supporting calculations of the financial covenants set forth in Sections 6.1 and
6.2 on a pro forma basis for the most recent four fiscal quarters of the
Borrower for which financial statements (annual or quarterly) are available
after giving effect to such Acquisition as of the first day of such period, and
the financial covenant set forth in Section 6.3 on a pro forma basis as of the
end of the most recent fiscal quarter of the Borrower for which financial
statements (annual or quarterly) are available after giving effect to such
Acquisition as of the end of such fiscal quarter); provided, notwithstanding the
foregoing, the Borrower shall in no case be allowed to effect more than four
Acquisitions during any Fiscal Year.
 
SECTION 7.5.    Restricted Payments.    The Borrower will not declare or make
any Restricted Payment if, after giving effect thereto, (i) the aggregate of all
Restricted Payments declared or made in any period of four consecutive fiscal
quarters exceeds $10,000,000; or (ii) any Default or Event of Default shall be
in existence (which has not been specifically waived in writing pursuant to
Section 10.2) either immediately preceding or succeeding the making or
declaration of any such Restricted Payment.
 
SECTION 7.6.    Sale of Assets.    The Borrower will not, nor will it permit any
of its Subsidiaries to effect any Asset Sale to, any other Person, or
discontinue or eliminate any Operating Subsidiary or business segment, provided
that (A) the Borrower and its Subsidiaries may eliminate or discontinue business
lines and segments from time to time if (i) such action has been approved by the
Board of Directors of the Borrower or such Subsidiary, and (ii) such elimination
or discontinuance will not jeopardize the Borrower’s or any Subsidiary
Guarantor’s ability to perform under any of the Loan Documents, and (B) so long
as no Default or Event of Default shall be in existence either immediately prior
to or following any asset disposition, the Borrower and its respective
Subsidiaries may effect any Asset Sale, including any Asset Sale resulting in
the sale of all or substantially all of the assets of a Subsidiary, so long as
the value of the assets sold (measured at the higher of book value or the total
sale price for such assets) pursuant to all such Asset Sales during any period
of four consecutive fiscal quarters does not exceed $25,000,000.
 
SECTION 7.7.    Transactions with Affiliates.    Except for those agreements
more particularly described on Schedule 7.7, neither the Borrower nor any of its
Subsidiaries shall enter into, or be a party to, any transaction with any
Affiliate of the Borrower or such Subsidiary (which Affiliate is not the
Borrower or a Guarantor), except as permitted by law and in the ordinary course
of business and pursuant to reasonable terms which are no less favorable to the
Borrower or such Subsidiary than would be obtained in a comparable arm’s length
transaction with a Person which is not an Affiliate.
 
SECTION 7.8.    Restrictive Agreements.    The Borrower will not, and will not
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement that prohibits, restricts or imposes any condition upon (a)
the ability of the Borrower or any



60



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Subsidiary to create, incur or permit any Lien upon any of its assets or
properties, whether now owned or hereafter acquired, or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to its common
stock, to make or repay loans or advances to the Borrower or any other
Subsidiary, to Guarantee Indebtedness of the Borrower or any other Subsidiary or
to transfer any of its property or assets to the Borrower or any Subsidiary of
the Borrower; provided, that (i) the foregoing shall not apply to restrictions
or conditions imposed by law or by this Agreement or any other Loan Document or
any other document evidencing Indebtedness in existence on the Closing Date and
any refinancing thereof permitted herein provided that the restrictions
contained in the agreements governing such refinanced Indebtedness are not
materially more restrictive than those contained in the agreements governing the
Indebtedness being refinanced; (ii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is sold and such sale is permitted hereunder, (iii)
clause (a) shall not apply to restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by this Agreement if such
restrictions and conditions apply only to the property or assets securing such
Indebtedness, (iv) the foregoing shall not apply to any instrument governing
Indebtedness or Capital Stock of a Person acquired by the Borrower and its
Subsidiaries (except to the extent such Indebtedness was incurred or such
Capital Stock was issued or its terms amended in connection with or in
contemplation of such acquisition), which encumbrance or restriction is not
applicable to any Person, or the property or assets of any Person, other than
the Person or the property or assets of the Person, so acquired and (v) clause
(a) shall not apply to customary provisions in leases and other contracts
restricting the assignment thereof.
 
SECTION 7.9.    Sale and Leaseback Transactions.    The Borrower will not, and
will not permit any of the Subsidiaries to, enter into any arrangement, directly
or indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred.
 
SECTION 7.10.    Hedging Transactions.    The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any Hedging Transaction, other
than Hedging Transactions entered into in the ordinary course of business to
hedge or mitigate risks to which the Borrower or any Subsidiaries is exposed in
the conduct of its business or the management of its liabilities. Solely for the
avoidance of doubt, the Borrower acknowledges that a Hedging Transaction entered
into for speculative purposes or of a speculative nature (which shall be deemed
to include any Hedging Transaction under which the Borrower or any of its
Subsidiaries is or may become obliged to make any payment (i) in connection with
the purchase by any third party of any Capital Stock or any Indebtedness or (ii)
as a result of changes in the market value of any Capital Stock or any
Indebtedness) is not a Hedging Obligations entered into in the ordinary course
of business to hedge or mitigate risks.
 
SECTION 7.11.    Amendment to Material Documents.    The Borrower will not, and
will not permit any Subsidiary to, amend, modify or waive any of its rights in a
manner materially adverse to the Lenders under (a) its certificate of
incorporation, bylaws or other organizational documents, and (b) the Convertible
Notes.



61



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
SECTION 7.12.    Subordinated Indebtedness.    (a)  The Borrower will not, and
will not permit any of its Subsidiaries to (i) prepay, redeem, repurchase or
otherwise acquire for value the Convertible Notes, or (ii) make any principal,
interest or other payments on the Convertible Notes that is not expressly
permitted by the subordination provisions of the Indenture.
 
(b)  The Borrower will not, and will not permit any of its Subsidiaries to,
agree to or permit any amendment, modification or waiver of any provision of the
Convertible Notes or the Indenture if the effect of such amendment, modification
or waiver is to (i) increase the interest rate on the Convertible Notes or
change (to earlier dates) the dates upon which principal and interest are due
thereon; (ii) alter the redemption, prepayment or subordination provisions
thereof; (iii) alter the covenants and events of default in a manner that would
make such provisions more onerous or restrictive to the Borrower or any such
Subsidiary; or (iv) otherwise increase the obligations of the Borrower or any
Subsidiary in respect of the Convertible Notes or the Indenture or confer
additional rights upon the holders thereof which individually or in the
aggregate would be adverse to the Borrower or any of its Subsidiaries or to the
Administrative Agent or the Lenders; provided, however, the Borrower may enter
into any extensions, renewals and replacements of the Convertible Notes or the
Indenture which (x) net of financing fees and expenses do not increase the
outstanding principal amount thereof in excess of $200,000,000 (immediately
prior to giving effect to such extension, renewal or replacement), (y) shorten
the maturity or the weighted average life thereof, or (z) alter the redemption,
prepayment or subordination provisions thereof.
 
SECTION 7.13.    Accounting Changes.    The Borrower will not, and will not
permit any Subsidiary to, make any significant change in accounting treatment or
reporting practices, except as required by GAAP, or change the Fiscal Year of
the Borrower or of any Subsidiary, except to change the Fiscal Year of a
Subsidiary to conform its Fiscal Year to that of the Borrower.
 
ARTICLE VIII
 
EVENTS OF DEFAULT
 
SECTION 8.1.    Events of Default.    If any of the following events (each an
“Event of Default”) shall occur:
 
(a)  the Borrower shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise; or
 
(b)  the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount payable under clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) Business Days; or
 
(c)  any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan



62



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Document (including the Schedules attached thereto) and any amendments or
modifications hereof or waivers hereunder, or in any certificate, report,
financial statement or other document submitted to the Administrative Agent or
the Lenders by any Loan Party or any representative of any Loan Party pursuant
to or in connection with this Agreement or any other Loan Document shall prove
to be incorrect in any material respect when made or deemed made or submitted;
or
 
(d)  the Borrower shall fail to observe or perform any covenant or agreement
contained in Sections 5.1, 5.2 or 5.3 (with respect to the Borrower’s existence)
or Articles VI or VII; or
 
(e)  any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in clauses (a), (b)
and (d) above) or any other Loan Document, and such failure shall remain
unremedied for 30 days after the earlier of (i) any Responsible Officer of the
Borrower becomes aware of such failure, or (ii) notice thereof shall have been
given to the Borrower by the Administrative Agent or any Lender; or
 
(f)  any default or event of default (after giving effect to any grace period)
shall have occurred and be continuing under the Convertible Notes or any
Subordinated Debt Document shall cease to be in full force and effect or the
validity or enforceability thereof is disaffirmed by or on behalf of any
subordinated lender party thereto, or any Obligations fail to constitute “Senior
Indebtedness” for purposes of the Indenture, or all or any part of the
Convertible Notes is accelerated, is declared to be due and payable is required
to be prepaid or redeemed, in each case prior to the stated maturity thereof;
 
(g)  the Borrower or any Subsidiary Loan Party (whether as primary obligor or as
guarantor or other surety) shall fail to pay any principal of or premium or
interest on the Convertible Notes or any Material Indebtedness that is
outstanding, when and as the same shall become due and payable (whether at
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument evidencing such Indebtedness; or any other event
shall occur or condition shall exist under any agreement or instrument relating
to such Indebtedness and shall continue after the applicable grace period, if
any, specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable;
or required to be prepaid or redeemed (other than by a regularly scheduled
required prepayment or redemption), purchased or defeased, or any offer to
prepay, redeem, purchase or defease such Indebtedness shall be required to be
made, in each case prior to the stated maturity thereof; or
 
(h)  the Borrower or any Subsidiary Loan Party shall (i) commence a voluntary
case or other proceeding or file any petition seeking liquidation,
reorganization or other relief under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a custodian, trustee, receiver, liquidator or other similar
official of it or any substantial part of its property, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (i) of this Section, (iii) apply for
or consent to the appointment of a custodian, trustee, receiver, liquidator or
other similar official for the Borrower or any such Subsidiary Loan Party or for
a



63



--------------------------------------------------------------------------------

TABLE OF CONTENTS

substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, or (vi) take any action for the
purpose of effecting any of the foregoing; or
 
(i)  an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary Loan Party or its debts, or any
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or (ii) the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for the Borrower or any Subsidiary Loan Party or for a substantial part
of its assets, and in any such case, such proceeding or petition shall remain
undismissed for a period of 60 days or an order or decree approving or ordering
any of the foregoing shall be entered; or
 
(j)  the Borrower or any Subsidiary Loan Party shall become unable to pay, shall
admit in writing its inability to pay, or shall fail to pay, its debts as they
become due; or
 
(k)  an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with other ERISA Events that have occurred, could
reasonably be expected to result in liability to the Borrower and the
Subsidiaries in an aggregate amount exceeding $5,000,000; or
 
(l)  any judgment or order for the payment of money in excess of $5,000,000 in
the aggregate shall be rendered against the Borrower or any Subsidiary Loan
Party, and either (i) enforcement proceedings shall have been commenced by any
creditor upon such judgment or order or (ii) there shall be a period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or
 
(m)  any non-monetary judgment or order shall be rendered against the Borrower
or any Subsidiary Loan Party that could reasonably be expected to have a
Material Adverse Effect, and there shall be a period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or
 
(n)  a Change in Control shall occur or exist; or
 
(o)  (i)  any provision of any Subsidiary Guarantee Agreement shall for any
reason cease to be valid and binding on, or enforceable against, any Subsidiary
Loan Party, or any Subsidiary Loan Party shall so state in writing, or any
Subsidiary Loan Party shall seek to terminate its Subsidiary Guarantee
Agreement, except as otherwise permitted by this Agreement, or (ii) any
provision of the Subordination Agreement shall for any reason cease to be valid
and binding on, or enforceable against, the Subordinated Noteholders, or the
Subordinated Noteholders shall so state in writing, or the Subordinated
Noteholders shall seek to terminate the Subordination Agreement;
 
(p)  any Event of Default shall occur under any other Loan Documents;
 
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section) and at any time thereafter
during the continuance of such event,



64



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the Administrative Agent may, and upon the written request of the Required
Lenders shall, by notice to the Borrower, take any or all of the following
actions, at the same or different times: (i) terminate the Commitments,
whereupon the Commitment of each Lender shall terminate immediately; (ii)
declare the principal of and any accrued interest on the Loans, and all other
Obligations owing hereunder, to be, whereupon the same shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower and (iii) exercise all
remedies contained in any other Loan Document; and that, if an Event of Default
specified in either clause (h) or (i) shall occur, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon, and all fees, and all other Obligations
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.
 
ARTICLE IX
 
THE ADMINISTRATIVE AGENT
 
SECTION 9.1.    Appointment of Administrative Agent.    (a)  Each Lender
irrevocably appoints SunTrust Bank as the Administrative Agent and authorizes it
to take such actions on its behalf and to exercise such powers as are delegated
to the Administrative Agent under this Agreement and the other Loan Documents,
together with all such actions and powers that are reasonably incidental
thereto. The Administrative Agent may perform any of its duties hereunder or
under the other Loan Documents by or through any one or more sub-agents or
attorneys-in-fact appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent or attorney-in-fact may perform any and all of its
duties and exercise its rights and powers through their respective Related
Parties. The exculpatory provisions set forth in this Article shall apply to any
such sub-agent or attorney-in-fact and the Related Parties of the Administrative
Agent, any such sub-agent and any such attorney-in-fact and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
 
(b) The Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time and except for so long as the Administrative Agent may agree at the request
of the Required Lenders to act for the Issuing Bank with respect thereto;
provided, that the Issuing Bank shall have all the benefits and immunities (i)
provided to the Administrative Agent in this Article IX with respect to any acts
taken or omissions suffered by the Issuing Bank in connection with Letters of
Credit issued by it or proposed to be issued by it and the application and
agreements for letters of credit pertaining to the Letters of Credit as fully as
the term “Administrative Agent” as used in this Article IX included the Issuing
Bank with respect to such acts or omissions and (ii) as additionally provided in
this Agreement with respect to the Issuing Bank.
 
SECTION 9.2.    Nature of Duties of Administrative Agent.    The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in this Agreement and the other Loan Documents. Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative



65



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Agent shall not have any duty to take any discretionary action or exercise any
discretionary powers, except those discretionary rights and powers expressly
contemplated by the Loan Documents that the Administrative Agent is required to
exercise in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 10.2), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or attorneys-in-fact with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.2) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or any Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements, or other
terms and conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article III or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
The Administrative Agent may consult with legal counsel (including counsel for
the Borrower) concerning all matters pertaining to such duties.
 
SECTION 9.3.    Lack of Reliance on the Administrative Agent.    Each of the
Lenders, the Swingline Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each of
the Lenders, the Swingline Lender and the Issuing Bank also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, continue to make its own decisions in taking or not taking of any
action under or based on this Agreement, any related agreement or any document
furnished hereunder or thereunder.
 
SECTION 9.4.    Certain Rights of the Administrative Agent.    If the
Administrative Agent shall request instructions from the Required Lenders with
respect to any action or actions (including the failure to act) in connection
with this Agreement, the Administrative Agent shall be entitled to refrain from
such act or taking such act, unless and until it shall have received
instructions from such Lenders; and the Administrative Agent shall not incur
liability to any Person by reason of so refraining. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Lenders where required by the terms of this Agreement.



66



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
SECTION 9.5.    Reliance by Administrative Agent.    The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing believed by it to be genuine and to have been signed, sent or
made by the proper Person. The Administrative Agent may also rely upon any
statement made to it orally or by telephone and believed by it to be made by the
proper Person and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (including counsel for the
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or not taken by it in accordance with
the advice of such counsel, accountants or experts.
 
SECTION 9.6.    The Administrative Agent in its Individual Capacity.    The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”,
“holders of Notes”, or any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual
capacity. The bank acting as the Administrative Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower or any Subsidiary or Affiliate of the Borrower as if
it were not the Administrative Agent hereunder.
 
SECTION 9.7.    Successor Administrative Agent.
 
(a)  The Administrative Agent may resign at any time by giving notice thereof to
the Lenders and the Borrower. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent, subject to the
approval by the Borrower provided that no Default or Event of Default shall
exist at such time. If no successor Administrative Agent shall have been so
appointed, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent, which shall be a commercial bank organized
under the laws of the United States of America or any state thereof or a bank
which maintains an office in the United States, having a combined capital and
surplus of at least $500,000,000.
 
(b)  Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents. If within 45 days after written notice is given of the
retiring Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article IX shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in



67



--------------------------------------------------------------------------------

TABLE OF CONTENTS

respect of any actions taken or not taken by any of them while it was serving as
the Administrative Agent.
 
SECTION 9.8.    Authorization to Execute other Loan Documents.    Each Lender
hereby authorizes the Administrative Agent to execute on behalf of all Lenders
all Loan Documents other than this Agreement.
 
ARTICLE X
 
MISCELLANEOUS
 
SECTION 10.1.    Notices.
 
(a)  Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications to any party
herein to be effective shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:
 
To the Borrower:
  
Randy Hutto
Chief Financial Officer
NDCHealth Corporation
National Data Plaza
Atlanta, GA 30329-2010
Telecopy Number: 404-728-3780
With a copy to (other than Notices of Borrowing)
  
Patricia Wilson
General Counsel
NDC Health Corporation
National Data Plaza
Atlanta, GA 30329-2010
Telecopy Number: 404-728-3180
To the Administrative Agent:
or Swingline Lender
  
SunTrust Bank
303 Peachtree Street, N. E.
Atlanta, Georgia 30308
Attention: Robert Massenburg
Telecopy Number: 404-658-4843
With a copy to:
(for Notices of Borrowing)
  
Libby Mansfield (all lending notices)
Assistant Vice President
SunTrust Robinson Humphrey Capital Markets
303 Peachtree Street NE, 25th Floor
Atlanta, GA 30308
Telecopy Number: 404-658-4906



68



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
With a copy to:
(for all notices other than
Notices of Borrowing)
  
SunTrust Robinson Humphrey Capital Markets
303 Peachtree Street, N. E./ 24th Floor
Atlanta, Georgia 30308
Attention: Jay White
Telecopy Number: 404-827-6502
To the Issuing Bank:
  
SunTrust Bank
25 Park Place, N. E./Mail Code 3706
Atlanta, Georgia 30303
Attention: Michael E. Sullivan
Telecopy Number: (404) 588-8129
To any other Lender:
  
the address set forth in the Administrative Questionnaire

 
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mails or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent under Article 2 shall not be effective until actually received at its
address specified in this Section 10.1.
 
(b)  Any agreement of the Administrative Agent and the Lenders herein to receive
certain notices by telephone or facsimile is solely for the convenience and at
the request of the Borrower. The Administrative Agent and the Lenders shall be
entitled to rely on the authority of any Person purporting to be a Person
authorized by the Borrower to give such notice and the Administrative Agent and
Lenders shall not have any liability to the Borrower or other Person on account
of any action taken or not taken by the Administrative Agent or the Lenders in
reliance upon such telephonic or facsimile notice. The obligation of the
Borrower to repay the Loans and all other Obligations hereunder shall not be
affected in any way or to any extent by any failure of the Administrative Agent
and the Lenders to receive written confirmation of any telephonic or facsimile
notice or the receipt by the Administrative Agent and the Lenders of a
confirmation which is at variance with the terms understood by the
Administrative Agent and the Lenders to be contained in any such telephonic or
facsimile notice.
 
SECTION 10.2.    Waiver; Amendments.
 
(a)  No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or any other Loan Document,
and no course of dealing between the Borrower and the Administrative Agent or
any Lender, shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or



69



--------------------------------------------------------------------------------

TABLE OF CONTENTS

remedies provided by law. No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by the Borrower therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or the issuance of a Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent, any Lender or the Issuing Bank
may have had notice or knowledge of such Default or Event of Default at the
time.
 
(b)  No amendment or waiver of any provision of this Agreement or the other Loan
Documents, nor consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Borrower and the Required Lenders or the Borrower and the Administrative Agent
with the consent of the Required Lenders and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, that no amendment or waiver shall: (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the date fixed for any
payment of any principal of, or interest on, any Loan or LC Disbursement or
interest thereon or any fees hereunder or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date for the termination or
reduction of any Commitment, without the written consent of each Lender affected
thereby, (iv) change Section 2.21 (b) or (c) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender, (v) change any of the provisions of this Section or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders which are required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
consent of each Lender; (vi) release any guarantor or limit the liability of any
such guarantor under any guaranty agreement, without the written consent of each
Lender; (vii) release all or substantially all collateral (if any) securing any
of the Obligations, without the written consent of each Lender or; provided,
that no such agreement shall amend, modify or otherwise affect the rights,
duties or obligations of the Administrative Agent, the Swingline Bank or the
Issuing Bank without the prior written consent of such Person. Any consent of
the Borrower otherwise required hereunder shall not be required if an Event of
Default has occurred and is continuing. Any assignment or other transfer by a
Lender that does not fully comply with the terms of this clause (b) shall be
treated for purposes of this Agreement as a sale of a participation pursuant to
clause (d) below.
 
SECTION 10.3.    Expenses; Indemnification.
 
(a)  The Borrower shall pay (i) all reasonable, out-of-pocket costs and expenses
of the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent and its
Affiliates, in connection with the syndication of the credit facilities provided
for herein, the preparation and administration of the Loan Documents and any
amendments, modifications or waivers thereof (whether or not the transactions
contemplated in this Agreement or any other Loan Document shall be consummated),
(ii) all reasonable out-of-pocket expenses incurred by the Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any



70



--------------------------------------------------------------------------------

TABLE OF CONTENTS

demand for payment thereunder and (iii) all out-of-pocket costs and expenses
(including, without limitation, the reasonable fees, charges and disbursements
of outside counsel) incurred by the Administrative Agent, the Issuing Bank or
any Lender in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made or any Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
 
(b)  The Borrower shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing (each, an
“Indemnitee”) against, and hold each of them harmless from, any and all costs,
losses, liabilities, claims, damages and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee (“Claims and
Expenses”), which may be incurred by or asserted against any Indemnitee arising
out of, in connection with or as a result of the following (each, an “Indemnity
Proceeding”) (i) the execution or delivery of this Agreement or any other
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of any of
the transactions contemplated hereby, (ii) any Loan or Letter of Credit or any
actual or proposed use of the proceeds therefrom (including any refusal by the
Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned by the Borrower or
any Subsidiary or any Environmental Liability related in any way to the Borrower
or any Subsidiary or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided, that the Borrower shall not be obligated to indemnify
any Indemnitee for any of the foregoing arising out of such Indemnitee’s gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and nonappealable judgment or to the extent that such
losses relate to a claim made by an Indemnitee hereunder arising from any cause
of action pursued by the Borrower against such Indemnitee where the Borrower
alleged that the Indemnitee breached its obligations under the Loan Documents
and a court having competent jurisdiction shall have determined by final
judgment (not subject to appeal) that the Indemnitee breached its obligations to
the Borrower under the Loan Documents.
 
(c)  The Borrower shall pay, and hold the Administrative Agent and each of the
Lenders harmless from and against, any and all present and future stamp,
documentary, and other similar taxes with respect to this Agreement and any
other Loan Documents, any collateral described therein, or any payments due
thereunder, and save the Administrative Agent and each Lender harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission to pay such taxes.
 
(d)  To the extent that the Borrower fails to pay any amount required to be paid
to the Administrative Agent, the Issuing Bank or the Swingline Lender under
clauses ( a ), (b) or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s Pro Rata Share (determined as of the time that the
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or



71



--------------------------------------------------------------------------------

TABLE OF CONTENTS

related expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Issuing Bank or the Swingline Lender in its capacity
as such.
 
(e)  To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to actual
or direct damages) arising out of, in connection with or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the transactions
contemplated therein, any Loan or any Letter of Credit or the use of proceeds
thereof.
 
(f)  All amounts due under this Section shall be payable promptly after written
demand therefor.
 
(g)  If the Borrower is required to indemnify an Indemnitee pursuant hereto and
have provided evidence reasonably satisfactory to such Indemnitee that the
Borrower has the financial wherewithal to reimburse such Indemnitee for any
amount paid by such Indemnitee with respect to such Indemnity Proceeding, such
Indemnitee shall not settle or compromise any such Indemnity Proceeding without
the prior written consent of the Borrower (which consent shall not be
unreasonably withheld or delayed).
 
(h)  If a claim is to be made by an Indemnitee under this Section, the
Indemnitee shall give written notice to the Borrower promptly after the
Indemnitee receives actual notice of any Claims and Expenses incurred or
instituted for which the indemnification is sought; provided, that, the failure
to give such prompt notice shall not decrease the Claims and Expenses payable by
the Borrower, except to the extent that such failure has caused the Borrower to
forfeit any substantive right of a material nature. If requested by the Borrower
in writing, and so long as (i) no Event of Default shall have occurred and be
continuing and (ii) the Borrower has acknowledged in writing to the Indemnitee
that the Borrower shall be obligated under the terms of its indemnity hereunder
in connection with such Indemnity Proceeding (subject to the exclusion of any
losses, liabilities, claims, damages or expenses incurred by reason of the gross
negligence or willful misconduct of the Indemnitee), the Borrower may, at its
election, conduct the defense of any such Indemnified Proceeding to the extent
such contest may be conducted in good faith on legally supported grounds. If any
lawsuit or enforcement action is filed against any Indemnitee entitled to the
benefit of indemnity under this Section, written notice thereof shall be given
to the Borrower as soon as practicable (and in any event within 15 days after
the service of the citation or summons). Notwithstanding the foregoing, the
failure so to notify the Borrower as provided in this Section will not relieve
the Borrower from liability hereunder. After such notice, the Borrower shall be
entitled, if it so elects, to take control of the defense and investigation of
such lawsuit or action and to employ and engage counsel of their own choice
reasonably acceptable to the Indemnitee to handle and defend the same, at the
Borrower’s cost, risk and expense; provided however, that the Borrower and its
counsel shall proceed with diligence and in good faith with respect thereto. If
(i) the engagement of such counsel by the Borrower would present a conflict of
interest which would prevent such counsel from effectively defending such action
on behalf of the Indemnitee, (ii) the defendants in, or targets of, any such
lawsuit or action include both the Indemnitee and Borrower, and the Indemnitee
reasonably concludes that there may be legal defenses available to it that are
different from or in addition to those available to the Borrower, (iii) the
Borrower fails to assume the



72



--------------------------------------------------------------------------------

TABLE OF CONTENTS

defense of the lawsuit or action or to employ counsel reasonably satisfactory to
such Indemnitee, in either case in a timely manner, or (iv) an Event of Default
shall occur and be continuing, then such Indemnitee may employ separate counsel
to represent or defend it in any such action or proceeding and the Borrower will
pay the fees and disbursements of such counsel; provided, however that each
Indemnitee shall, in connection with any matter covered by this Section which
also involves other Indemnified Parties, use reasonable efforts to avoid
unnecessary duplication of efforts by counsel for all indemnities. Should the
Borrower be entitled to conduct the defense of any Indemnity Proceeding pursuant
to the terms of this Section, the Indemnitee shall cooperate (with all Claims
and Expenses associated therewith to be paid by the Borrower) in all reasonable
respects with the Borrower and such attorneys in the investigation, trial and
defense of such lawsuit or action and any appeal arising therefrom; provided,
however that the Indemnitee may, at its own cost (except as set forth in, and in
accordance with, the foregoing sentence), participate in the investigation,
trial and defense of such lawsuit or action and any appeal arising therefrom.
 
(i)  The Administrative Agent, Issuing Bank, Swingline Lender and each Lender
agree that in the event that any Indemnity Proceeding is asserted or threatened
in writing or instituted against it or any other party entitled to
indemnification hereunder, the Administrative Agent, Issuing Bank, Swingline
Lender or such Lender shall promptly notify the Borrower thereof in writing and
agree, to the extent appropriate, to consult with the Borrower with a view to
minimizing the cost to the Borrower of its obligations under this Section;
provided that the failure to so notify the Borrower will not relieve the
Borrower from liability hereunder except to the extent such failure has caused
the Borrower to forfeit any substantive right of a material nature.
 
SECTION 10.4.    Successors and Assigns.
 
(a)  The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
 
(b)  Any Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it); provided that (i) except
in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund with
respect to a Lender, the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $1,000,000, in the case of any assignment of a Revolving Loan
or reimbursement obligation of outstanding Letters of Credit,



73



--------------------------------------------------------------------------------

TABLE OF CONTENTS

unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consent (each such consent
not to be unreasonably withheld or delayed), (ii) each partial assignment shall
be made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Loan or the
Commitment assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Commitments on a non-pro rata basis, and (iii) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance, together with a processing and recordation fee of $1,000, and the
Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. Subject to acceptance and
recording thereof by the Administrative Agent pursuant to paragraph (c) of this
Section, from and after the effective date specified in each Assignment and
Acceptance, the Eligible Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.19, 2.20, 2.21 and 10.3. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.
 
(c)  The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Atlanta, Georgia a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
 
(d)  Any Lender may, without the consent of, or notice to, the Borrower, the
Administrative Agent, the Swingline Bank or the Issuing Bank sell participations
to one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Swingline Bank, the Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to



74



--------------------------------------------------------------------------------

TABLE OF CONTENTS

any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the date fixed for any payment of any principal of, or
interest on, any Loan or LC Disbursement or interest thereon or any fees
hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.22(b)
or (c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender; (vi) release any guarantor or limit the liability of any such guarantor
under any guaranty agreement without the written consent of each Lender except
to the extent such release is expressly provided under the terms of the Guaranty
Agreement; or (vii) release all or substantially all collateral (if any)
securing any of the Obligations. Subject to paragraph (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.19, 2.20, 2.21 and 10.3 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 10.7 as though it were a Lender, provided such
Participant agrees to be subject to Section 10.7 as though it were a Lender.
 
(e)  A Participant shall not be entitled to receive any greater payment under
Section 2.19 and Section 2.21 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.21 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.21(e) as though it were a Lender.
 
(f)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
SECTION 10.5.    Governing Law; Jurisdiction; Consent to Service of Process.
 
(a)  This Agreement and the other Loan Documents shall be construed in
accordance with and be governed by the law (without giving effect to the
conflict of law principles thereof) of the State of Georgia.
 
(b)  The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the non-exclusive jurisdiction of the United States District
Court of the



75



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Northern District of Georgia, and of any state court of the State of Georgia
located in Fulton County and any appellate court from any thereof, in any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document or the transactions contemplated hereby or thereby, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such Georgia state court or,
to the extent permitted by applicable law, such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or its properties in the courts of any jurisdiction.
 
(c)  The Borrower irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of this Section and brought in any court
referred to in paragraph (b) of this Section. Each of the parties hereto
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
 
(d)  Each party to this Agreement irrevocably consents to the service of process
in the manner provided for notices in Section 10.1. Nothing in this Agreement or
in any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.
 
SECTION 10.6.    WAIVER OF JURY TRIAL.    EACH PARTY HERETO IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 10.7.    Right of Setoff.    In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender and the Issuing Bank shall have the right, at any time or from time
to time upon the occurrence and during the continuance of an Event of Default,
without prior notice to the Borrower, any such notice being expressly waived by
the Borrower to the extent permitted by applicable law, to set off and apply
against all deposits (general or special, time or demand, provisional or final)
of the Borrower at any time held or other obligations at any time owing by such
Lender and the Issuing
 



76



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Bank to or for the credit or the account of the Borrower against any and all
Obligations held by such Lender or the Issuing Bank, as the case may be,
irrespective of whether such Lender or the Issuing Bank shall have made demand
hereunder and although such Obligations may be unmatured. Each Lender and the
Issuing Bank agree promptly to notify the Administrative Agent and the Borrower
after any such set-off and any application made by such Lender and the Issuing
Bank, as the case may be; provided, that the failure to give such notice shall
not affect the validity of such set-off and application.
 
SECTION 10.8.    Counterparts; Integration.    This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts (including by telecopy), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. This
Agreement, the other Loan Documents, and any separate letter agreement(s)
relating to any fees payable to the Administrative Agent constitute the entire
agreement among the parties hereto and thereto regarding the subject matters
hereof and thereof and supersede all prior agreements and understandings, oral
or written, regarding such subject matters.
 
SECTION 10.9.    Survival.    All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.20, 2.21, 2.22, and 10.3 and Article
IX shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof. All
representations and warranties made herein, in the certificates, reports,
notices, and other documents delivered pursuant to this Agreement shall survive
the execution and delivery of this Agreement and the other Loan Documents, and
the making of the Loans and the issuance of the Letters of Credit.
 
SECTION 10.10.    Severability.    Any provision of this Agreement or any other
Loan Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
 
SECTION 10.11.    Confidentiality.    Each of the Administrative Agent, the
Issuing Bank and each Lender agrees to take normal and reasonable precautions to
maintain the confidentiality of any information designated in writing as
confidential and provided to it by the Borrower or any Subsidiary, except that
such information may be disclosed (i) to any Related



77



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Party of the Administrative Agent, the Issuing Bank or any such Lender,
including without limitation accountants, legal counsel and other advisors, (ii)
to the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (iii) to the extent requested by any regulatory agency or
authority, (iv) to the extent that such information becomes publicly available
other than as a result of a breach of this Section, or which becomes available
to the Administrative Agent, the Issuing Bank, any Lender or any Related Party
of any of the foregoing on a nonconfidential basis from a source other than the
Borrower, (v) in connection with the exercise of any remedy hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, and (ix) subject to provisions substantially similar to this
Section 10.11, to any actual or prospective assignee or Participant, or (vi)
with the consent of the Borrower. Any Person required to maintain the
confidentiality of any information as provided for in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
information as such Person would accord its own confidential information.
 
SECTION 10.12.    Interest Rate Limitation.    Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which may be treated as
interest on such Loan under applicable law (collectively, the “Charges”), shall
exceed the maximum lawful rate of interest (the “Maximum Rate”) which may be
contracted for, charged, taken, received or reserved by a Lender holding such
Loan in accordance with applicable law, the rate of interest payable in respect
of such Loan hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment, shall have been received by such Lender.
 
SECTION 10.13.    Waiver of Effect of Corporate Seal.    The Borrower represents
and warrants that neither it nor any other Loan Party is required to affix its
corporate seal to this Agreement or any other Loan Document pursuant to any
requirement of law or regulation, and waives any shortening of the statute of
limitations that may result from not affixing the corporate seal to this
Agreement or such other Loan Documents.
 
(remainder of page left intentionally blank)



78



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed under seal by their respective authorized officers as of the day and
year first above written.
 
NDCHEALTH CORPORATION
as Borrower
 
By:                                                  
    Name:
    Title:
 
[SEAL]





--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
SUNTRUST BANK
as Administrative Agent, as Issuing Bank, as Swingline Lender and as a Lender
 
By                                                  
    Name:
    Title:
 
Revolving Commitment:
 
$23,000,000





--------------------------------------------------------------------------------

TABLE OF CONTENTS

BANK OF AMERICA, N.A., as Syndication Agent
 
By                                                  
    Name:
    Title:
 
Revolving Commitment:
 
$22,000,000



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
WACHOVIA BANK, NATIONAL ASSOCIATION, as
    Co-Documentation Agent
 
By                                                  
    Name:
    Title:
 
Revolving Commitment:
 
$22,000,000



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
U.S. BANK, NATIONAL ASSOCIATION, as
    Co-Documentation Agent
 
By                                                  
    Name:
    Title:
 
Revolving Commitment:
 
$22,000,000



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
LASALLE BANK, N.A., as a Lender
 
By                                                  
    Name:
    Title:
 
Revolving Commitment:
 
$18,000,000





--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
KEY CORPORATE CAPITAL, INC., as a Lender
 
By                                                  
    Name:
    Title:
 
Revolving Commitment:
 
$18,000,000



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
REGIONS BANK, as a Lender
 
By                                                  
    Name:
    Title:
 
Revolving Commitment:
 
$15,000,000



--------------------------------------------------------------------------------

TABLE OF CONTENTS

COMERICA BANK, as a Lender
 
By                                                  
    Name:
    Title:
 
Revolving Commitment:
 
$10,000,000



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule I
 
APPLICABLE MARGIN AND APPLICABLE PERCENTAGE
 
Pricing
Level
    
Leverage Ratio
    
Applicable Margin for Eurodollar Loans
    
Applicable Margin for Base Rate Loans
    
Applicable Percentage for Commitment
Fee
    
Applicable Percentage for Letter of Credit Fees

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

I        
    
Less than 1.00:1.00
    
1.375% p.a.
    
0.375% p.a.
    
0.25% p.a.
    
1.375% p.a.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

II        
    
Less than 1.50:1.00 but greater than or equal to 1.00:1.00
    
1.625% p.a.
    
0.625% p.a.
    
0.375% p.a.
    
1.625% p.a.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

III        
    
Less than 2.00:1.00 but greater than or equal to 1.50:1.00
    
1.75% p.a.
    
0.75% p.a.
    
0.375% p.a.
    
1.75% p.a.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

IV        
    
Greater than or equal to
2.0:1.0
    
2.00% p.a.
    
1.00% p.a.
    
0.50% p.a.
    
2.00% p.a.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Schedule I-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 4.14
 
SUBSIDIARIES



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 7.1
 
EXISTING INDEBTEDNESS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 7.2
 
EXISTING LIENS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 7.4
 
EXISTING INVESTMENTS



Exhibit 3.1(b)(vii)